DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
The following claimed benefit is acknowledged: the instant application, filed 03/25/2019 claims priority from provisional application 62745132, filed 10/12/2018.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 3/25/2019 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Drawings
Figure 10 should be designated by a legend such as --Prior Art-- because only that which is old is illustrated.  See MPEP § 608.02(g). Paragraph [0060] describes that Fig. 10 depicts existing operations to perform such operations using the crossbar array.
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description:
A. column circuitry 726 in Fig. 7
B. shared circuitry 724 in Fig. 7
C. column voltage 832 in Fig. 8
D. 526, 528, 532, 534, 536, and 538 in Figs. 10-13
Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
The specification is objected to under 37 C.F.R. 1.74, which requires the detailed description to refer to the different parts of the figures by use of reference letters or reference numerals. Implicit in this rule is that the detailed description correctly reference the figures. In this application the figures and detailed description are inconsistent as explained below.
A. In paragraph [0061] line 4, “filters 525” should read “filters 520” instead.
Appropriate correction is required.
Claim Objections
Claim 4, 7, 9, 16, 18, 24, are 25 are objected to because of the following informalities: 
A. In claim 4 line 4, “the method comprising” should read “the method further comprising” instead.
B. In claim 7 line 4, “convolution kernel” should read “convolution kernels” instead.
C. In claim 9 line 4, “convolution kernel” should read “convolution kernels” instead.
D. In claim 16 line 3, “convolution kernel” should read “convolution kernels” instead.
E. In claim 18 line 3, “convolution kernel” should read “convolution kernels” instead.
F. In claim 24 line 8, “weight kernel” should read “weight kernels” instead.
G. In claim 24 lines 10-11 “the maximum, sum, or average” should read “a maximum, sum, or average” instead.
H. In claim 25 line 8, “weight kernel” should read “weight kernels” instead. 
I. In claim 25 lines 10-11 “the maximum, sum, or average” should read “a maximum, sum, or average” instead.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3-4, 10-18, and 24-25 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 3 recites “said integrator is physically proximate to a second column wire of the crosspoint array”. This limitation is unclear because the term “proximate” is a relative terminology (term of degree), however, the specification fails to provides some standard for measuring that degree. Therefore, one of ordinary skill in the art would not be able to ascertain the scope of the claim. See MPEP 2173.05(b). For purposes of examination, this is interpreted to mean that the integrator is physically in the same system as the second column wire. Claims 4, 12, and 13 recite similar limitations and are rejected for the same reasons. 
Claim 4 recites “passing the second output electric current from the crosspoint device to said selected integrator” in lines 10-11. It is unclear whether “the crosspoint device” refers to the first or the second crosspoint device. For purposes of examination “the crosspoint device” will be interpreted as the second crosspoint device since the second crosspoint devices outputs the second output electric current. Claim 13 recites a similar limitation in lines 10-11 and are rejected for the same reason.
Claim 10 recites the limitations “configuring the crosspoint array corresponding to a convolution layer in the CNN by storing one or more convolution kernels of the convolution layer in one or more crosspoint devices of the crosspoint array”, and “transmitting voltage pulses corresponding to a vector of input data of the convolution layer to the crosspoint array”. These limitations are unclear because they merely state functions (configuring the crosspoint array corresponding to a convolution layer in the CNN by storing one or more convolution kernels of the convolution layer in one or more crosspoint devices of the crosspoint array, and transmitting voltage pulses corresponding to a vector of input data of the convolution layer to the crosspoint array) that are not performed by any structure recited in the claim. The recited functions do not follow from the structure recited in the claim, i.e., the crosspoint array, and the output circuit, so it is unclear whether the functions require some other structure or are simply a result of operating the circuit in a certain manner. See MPEP 2173.05(g).
Additionally, claim 10 recites both an apparatus and the method steps of using the apparatus and is indefinite because it creates confusion as to when direct infringement occurs. See MPEP 2173.05(p)(II). Claims 11-18 inherit the same deficiency as claim 10 by reason of dependence.
Claim 24 recites “the input neuron excitations” in lines 5-6. There is insufficient antecedent basis for this limitation in the claim. For purposes of examination, this is interpreted as “input neuron excitations”. 
Furthermore, claim 24 recites “a suitable pooled result such as the maximum, sum, or average of the said plurality of output excitations is computed locally and then transmitted” in lines 11-13. This limitation is unclear because of the use of exemplary claim language “such as” causes confusion over the intended scope of the claim. It is unclear whether the pooled result can only be from a maximum, sum, or average or whether other any other pooled result such as a minimum is also an intended scope of the claim. See MPEP 2173.05(d). For purposes of examination, this is interpreted as the pooled result can only be from a maximum, sum, or average of the plurality of output excitations. Claim 25 recites a similar limitation in lines 10-12 and is rejected for the same reasons.
Additionally, claim 25 recites “the input data” in line 5. There is insufficient antecedent basis for this limitation in the claim. For purposes of examination, this is interpreted as “input data”.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 19-23 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 19, 21, 22, 20 and 19 respectively of copending Application No. 16884128 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the respective claims in the reference application would anticipate the respective claims in the present application. See claim mapping below. With the exception of the limitation “by routing partial output excitations to an integration capacitor that accumulates an integrated charge” the claims are not patentably distinct. For these reasons, respective claims 19, 21, 22, 20, and 19 of the reference application would anticipate claims 19-23 respectively of the present application.
16363463 (instant)
16884128 (reference)
23. An electronic circuit comprising:
19. An electronic circuit comprising:
an array of resistive memory elements, the array providing a vector of current outputs equal to an analog vector-matrix-product between (i) a vector of voltage inputs to the array encoding a vector of analog input values and (ii) a matrix of analog resistive weights within the array;
an array of resistive memory elements, the array providing a vector of current outputs equal to an analog vector-matrix-product between (i) a vector of voltage inputs to the array encoding a vector of analog input values and (ii) a matrix of analog resistive weights within the array;
accumulation wires and circuits aggregating a current from a dedicated subset of the resistive memory elements;
accumulation wires and circuits aggregating a current from a dedicated subset of the resistive memory elements by routing partial output excitations to an integration capacitor that accumulates an integrated charge
integration capacitors, each of the integration capacitors being electrically switchable so as to aggregate current from one of a plurality of accumulation wires during a single integration step;
integration capacitors, each of the integration capacitors being electrically switchable so as to aggregate current from one of a plurality of accumulation wires during a single integration step;
data-output circuitry to allow an integrated charge from a subset of the integration capacitors, accumulated over a plurality of integration steps, to be suitably converted and transmitted either as an analog duration or as a digital representation using binary digits.
data-output circuitry to allow an integrated charge from a subset of the integrationcapacitors, accumulated over a plurality of integration steps, to be suitably converted andtransmitted either as an analog duration or as a digital representation using binary digits,
wherein the resistive memory elements store synaptic weights of a neural network.
wherein the resistive memory elements are arranged so as to implement vectors of
synaptic weight kernels of a given layer of a convolutional neural network.


Mappings for the remaining claims are not being shown for brevity purposes.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 1-18 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 1, 1, 1, 1, 6-10, 10, 10, 10, 10 and 15-18 respectively of copending Application No. 16884128, hereinafter ‘128 reference, in view of Buchanan et al. (US 2018/0253643 A1).
Regarding claim 1, the ‘128 reference teaches 
16363463 (instant)
16884128 (reference)
1. A computer implemented method for implementing a convolutional neural network (CNN) using a crosspoint array, the method comprising:
1. A computer-implemented method for implementing a convolutional neural network (CNN) using a crosspoint array, the method comprising:
configuring the crosspoint array, the crosspoint array corresponding to a convolution layer in the CNN, by storing one or more convolution kernels of the convolution layer in one or more crosspoint devices of the crosspoint array 
configuring the crosspoint array, the crosspoint array corresponding to a convolution layer in the CNN, by storing one or more convolution kernels of the convolution layer in one or more crosspoint devices of the crosspoint array
performing computations for the CNN via the crosspoint array by 
performing computations for the CNN via the crosspoint array by iterating, for a predetermined number of times, a set of operations comprising
transmitting voltage pulses corresponding to a vector of input data of the convolution layer to the crosspoint array 
transmitting voltage pulses corresponding to a subpart of a vector of input data of the convolution layer to the crosspoint array
outputting an electric current representative of performing a multiplication operation at a crosspoint device in the crosspoint array, the electric current based on a weight value stored by the crosspoint device and the voltage pulses from the input data 
outputting electric currents that are representative of performing multiplication operations at the one or more crosspoint devices in the crosspoint array, the electric currents based on weight values stored by the crosspoint devices and the voltage pulses from the input data


The ‘128 reference does not explicitly teach passing the output electric current from the crosspoint device to a selected integrator.
However, on the same field of endeavor, Buchanan teaches a circuit and a method for performing neural network operations in a crossbar array. The circuit includes column output circuits where each column output circuit includes an integration capacitor Cint and a switch that is controlled by an integration control signal, and current mirroring circuitry that is to, when the switch is closed, flow an integration current to or from an electrode of the integration capacitor (Buchanan Figs. 1-5 and paragraph [0013] where the integration capacitor with its corresponding switch being closed corresponds to the selected integrator).
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention, to modify the ‘128 reference in view of Buchanan and include column output circuits that each includes an integration capacitor such that the output electric current is transmitted from the crosspoint device to a selected integrator when the corresponding switch is closed to perform an analog multiply-accumulate (MAC) operation. Both the ‘128 reference and Buchanan are directed to performing neural network operations in a crossbar array and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination yielded nothing more than predictable results to one of ordinary skill in the art. The predictable result is crossbar array for performing MAC operations using an integration capacitor. Se MPEP 2141.III(A).
Therefore, the combination of the ‘128 reference as modified in view of Buchanan teaches passing the output electric current from the crosspoint device to a selected integrator.

Regarding claim 2, the ‘128 reference as modified in view of Buchanan teaches all the limitations of claim 1 as stated above. Further, the ‘128 reference as modified in view of Buchanan teaches wherein the integrator is a capacitor (Buchanan Figs. 1-5 and paragraph [0013] the integration capacitor is a capacitor).

Regarding claim 3, the ‘128 reference as modified in view of Buchanan teaches all the limitations of claim 1 as stated above. 
The ‘128 reference does not explicitly teach wherein the output electric current is generated by the crosspoint device, the crosspoint device being at an intersection of a first row wire of the crosspoint array and a first column wire of the crosspoint array, and said integrator is physically proximate to a second column wire of the crosspoint array, and is electrically coupled to said first column wire of the crosspoint array in order to receive said output electric current.
However, on the same field of endeavor, Buchanan teaches a circuit and a method for performing neural network operations in a crossbar array. The circuit includes crosspoint devices, i.e. memristors 101 being at an intersection of a first row wire of the crosspoint array and a first column wire of the crosspoint array, and the integrators are physically proximate to a second column wire of the crosspoint array, and is electrically coupled to the first column wire of the crosspoint array in order to receive said output electric current. Furthermore, Buchanan discloses that the memristors 101 generate an output electric current equals the conductance of the memristor multiplied by the voltage applied across the memristor (Buchanan Figs. 1-5 and paragraph [0010] “the current flowing through each memristor equals the conductance of the memristor multiplied by the voltage applied across the memristor”; paragraph [0016] “each intersection of a row line RL with a column line CL may have a corresponding memristor 101” where first row wire – one of the row lines RL for example RL1; first column wire – column line CLM; Fig. 1 and paragraphs [0019-0020] shows for example, Cint of 300_M is physically proximate to CL3 which corresponds to the second column wire and electrically coupled to CLM).
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention, to modify the ‘128 reference using Buchanan and configure the crosspoint array of the ‘128 reference similar to the crossbar array 100 of Buchanan such that each crosspoint device is located at an intersection of a first row wire of the crosspoint array and a first column wire of the crosspoint array, and said integrator is physically proximate to a second column wire of the crosspoint array, and is electrically coupled to said first column wire of the crosspoint array in order to receive the output electric current that is generated by the crosspoint device as taught by Buchanan. Both the ‘128 reference and Buchanan are directed to performing neural network computations in a crossbar array and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination yielded nothing more than predictable results to one of ordinary skill in the art. The predictable result is a neural network implementation in a crossbar array. See MPEP 2141.III(A).
Therefore, the combination of the ‘128 reference as modified in view of Buchanan teaches wherein the output electric current is generated by the crosspoint device, the crosspoint device being at an intersection of a first row wire of the crosspoint array and a first column wire of the crosspoint array, and said integrator is physically proximate to a second column wire of the crosspoint array, and is electrically coupled to said first column wire of the crosspoint array in order to receive said output electric current.

Regarding claim 4, the ‘128 reference as modified in view of Buchanan teaches all the limitations of claim 1 as stated above. 
The ‘128 reference as modified in view of Buchanan does not explicitly teach wherein the output electric current is a first output electric current, the crosspoint device being a first crosspoint device that is at an intersection of a first row wire of the crosspoint array and a first column wire of the crosspoint array; the method comprising: outputting a second electric current by a second crosspoint device in the crosspoint array, based on a weight value stored by the second crosspoint device and the voltage pulses from the input data, the second crosspoint device being at an intersection of a second row wire of the crosspoint array and a second column wire of the crosspoint array; and  passing the second output electric current from the crosspoint device to said selected integrator, where said integrator is physically proximate to said first column wire of the crosspoint array, and is electrically coupled to said second column wire of the crosspoint array in order to receive said second electric current.
However, on the same field of endeavor Buchanan teaches circuit and a method for performing neural network operations in a crossbar array. The circuit includes a first crosspoint device, i.e. a first memristor 101 of the array of memristors that is at an intersection of a first row wire of the crosspoint array and a first column wire of the crosspoint array. Furthermore, Buchanan discloses that each memristor 101 generate an output electric current equals the conductance of the memristor multiplied by the voltage applied across the memristor (Buchanan Fig. 1 and paragraph [0010] first crosspoint device - a first memristor 101 located at the intersection of a first row line RL1 and a first column line CLM; “the current flowing through each memristor equals the conductance of the memristor multiplied by the voltage applied across the memristor” where current flowing the first memristor 101 located at the intersection of a first row line RL1 and a first column line CLM is a first output electric current; Fig. 5 and paragraphs [0048-0049] first crosspoint device - a first memristor 101 located at the intersection of a first row line RL1 and a first column line CLM+; “the current flowing through each memristor equals the conductance of the memristor multiplied by the voltage applied across the memristor” where current flowing the first memristor 101 located at the intersection of a first row line RL1 and a first column line CLM+ is a first output electric current). 
Furthermore, Buchanan teaches outputting a second electric current by a second crosspoint device in the crosspoint array, based on a weight value stored by the second crosspoint device and the voltage pulses from the input data, the second crosspoint device being at an intersection of a second row wire of the crosspoint array and a second column wire of the crosspoint array; and passing the second output electric current from the crosspoint device to said selected integrator, where said integrator is physically proximate to said first column wire of the crosspoint array, and is electrically coupled to said second column wire of the crosspoint array in order to receive said second electric current (Buchanan Fig. 1 and paragraph [0010] second crosspoint device – a second memristor 101 for example located at the intersection of a second row line RL2 and a second column line CLM; “the current flowing through each memristor equals the conductance of the memristor multiplied by the voltage applied across the memristor” where current flowing the first memristor 101 located at the intersection of a second row line RL2 and a second column line CLM is a second output electric current; Fig. 5 and paragraphs [0048-0049] second crosspoint device - a second memristor 101 for example located at the intersection of a second row line RL2 and a second column line CLM-; “the current flowing through each memristor equals the conductance of the memristor multiplied by the voltage applied across the memristor” where current flowing the first memristor 101 located at the intersection of a second row line RL2 and a second column line CLM- is a second output electric current; paragraphs [0019-0020, 0027-0028, 0050-0051] “the second mirroring circuitry 302 may be connected to the corresponding negative-weight column line CL-. The second current mirroring circuitry 302 may be selectively connected to the integration capacitor Cint via a corresponding switch S3 that is controlled by the integration control signal Ctr_Int”).
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention, to modify the ‘128 reference using Buchanan and configure the crosspoint array of the ‘128 reference similar to the crossbar array 100 of Buchanan shown in Figs. 1 and/or 5 such that each crosspoint device is located at an intersection of a first row wire of the crosspoint array and a first column wire of the crosspoint array, where each crosspoint device including the second crosspoint device outputs a respective current corresponding to the conductance of each crosspoint device multiplied by the voltage applied across each crosspoint device. Further, transmit the output current of the second crosspoint device to the selected integrator where said integrator is physically proximate to the first column wire of the crosspoint array, and is electrically coupled to the second column wire of the crosspoint array in order to receive said second electric current in order to receive the second output electric current that is generated by the second crosspoint device as taught by Buchanan. Both the ‘128 reference and Buchanan are directed to performing neural network computations in a crossbar array and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination yielded nothing more than predictable results to one of ordinary skill in the art. The predictable result is a neural network implementation in a crossbar array. See MPEP 2141.III(A).
Therefore, the combination of the ‘128 reference as modified in view of Buchanan teaches wherein the output electric current is a first output electric current, the crosspoint device being a first crosspoint device that is at an intersection of a first row wire of the crosspoint array and a first column wire of the crosspoint array; the method comprising: outputting a second electric current by a second crosspoint device in the crosspoint array, based on a weight value stored by the second crosspoint device and the voltage pulses from the input data, the second crosspoint device being at an intersection of a second row wire of the crosspoint array and a second column wire of the crosspoint array; and  passing the second output electric current from the crosspoint device to said selected integrator, where said integrator is physically proximate to said first column wire of the crosspoint array, and is electrically coupled to said second column wire of the crosspoint array in order to receive said second electric current.

Regarding claim 5, the ‘128 reference as modified in view of Buchanan teaches all the limitations of claim 1 as stated above. Further, the ‘128 reference as modified in view of Buchanan teaches wherein the selected integrator is selected by an output controller, based on a mode signal that maps the output electric current from the crosspoint device to the selected integrator (Buchanan Figs. 1-5 and paragraph [0036] output controller – controller 400; mode signal – integration control signal Crt_Int; paragraph [0013] “each column output circuit may include an integration capacitor, a switch that is controlled by an integration control signal, and current mirroring circuitry that is to, when the switch is closed, flow an integration current to or from an electrode of the integration capacitor whose magnitude mirrors a current flowing on the corresponding column line, and the integration control signal may close the switch for a specified amount of time during each of the plurality of time periods”).

Regarding claim 6, the ‘128 reference as modified in view of Buchanan teaches all the limitations of claim 1 as stated above. Further, the ‘128 reference as modified in view of Buchanan teaches wherein the crosspoint devices are arranged to implement one or more columns of the convolution kernels of a given layer of the CNN, and wherein the vector of input data represents neuron excitations to the given layer of the CNN presented from the input data, one row at a time (claim 6 “wherein the crosspoint devices are arranged to implement one or more columns of a convolution kernel of a given layer of the CNN, and wherein the vector of input data represents neuron excitations to the given layer of the CNN presented from the input data, one row at a time).

Regarding claim 7, the ‘128 reference as modified in view of Buchanan teaches all the limitations of claim 6 as stated above. Further, the ‘128 reference as modified in view of Buchanan teaches wherein a charge held by the selected integrator represents an output excitation according to the given layer of the CNN, the output excitation being converted and transmitted only after all rows of said convolution kernel are integrated (claim 7 “wherein the electric charge accumulated by an integrator from the set of integrators represents an output excitation according to the given layer of the CNN, the output excitation being converted and transmitted only after all rows of said convolution kernel are integrated).

Regarding claim 8, the ‘128 reference as modified in view of Buchanan teaches all the limitations of claim 1 as stated above. Further, the ‘128 reference as modified in view of Buchanan teaches wherein the crosspoint devices are arranged to implement one or more rows of the convolution kernels of a given layer of the CNN, and wherein the vector of input data represents neuron excitations to the given layer of the CNN presented one column at a time (claim 8 “wherein the crosspoint devices are arranged so as to implement one or more rows of a convolution kernel of a given layer of the CNN, and wherein the input data represent neuron excitations to said layer of the CNN presented one column at a time”).

Regarding claim 9, the ‘128 reference as modified in view of Buchanan teaches all the limitations of claim 8 as stated above. Further, the ‘128 reference as modified in view of Buchanan teaches wherein a charge held by the selected integrator represents an output excitation according to the given layer of the CNN, the output excitation being converted and transmitted only after all columns of said convolution kernel are integrated (claim 9 “wherein the electric charge accumulated by an integrator from the set of integrators represents an output excitation according to the given layer of the CNN, the output excitation being converted and transmitted only after all columns of said convolution kernel are integrated”).

Regarding claim 10, the ‘128 reference teaches 
16363463 (instant)
16884128 (reference)
10. An electronic circuit for performing computations of a trained convolutional neural network (CNN), the electronic circuit comprising: 
10. A method for performing computations of a trained convolutional neural network (CNN), the method comprising: 
a crosspoint array; and 
providing a crosspoint array; 
an output circuit comprising one or more integrators; wherein performing the computations of the trained CNN comprises performing a method that comprises: 
providing an output circuit comprising a set of integrators; 
configuring the crosspoint array corresponding to a convolution layer in the CNN by storing one or more convolution kernels of the convolution layer in one or more crosspoint devices of the crosspoint array; and 
configuring the crosspoint array corresponding to a convolution layer in the CNN by storing one or more convolution kernels of the convolution layer in one or more crosspoint devices of the crosspoint array; 
performing computations for the CNN via the crosspoint array by: 
iterating, for a predetermined number of times, a set of operations comprising: 
transmitting voltage pulses corresponding to a vector of input data of the convolution layer to the crosspoint array; 
transmitting voltage pulses corresponding to a subpart of a vector of input data of the convolution layer to the crosspoint array; 
outputting an electric current representative of performing a multiplication operation at a crosspoint device in the crosspoint array, the electric current based on a weight value stored by the crosspoint device and the voltage pulses from the input data 
outputting electric currents representative of performing multiplication operations at the one or more crosspoint device in the crosspoint array, the electric current based on weight values stored by the crosspoint devices and the voltage pulses from the input data


The ‘128 reference does not explicitly teach passing the output electric current from the crosspoint device to a selected integrator from the output circuit.
However, on the same field of endeavor, Buchanan teaches a circuit and a method for performing neural network operations in a crossbar array. The circuit includes a crosspoint array, and column output circuits where each column output circuit includes an integration capacitor Cint and a switch that is controlled by an integration control signal, and current mirroring circuitry that is to, when the switch is closed, flow an integration current to or from an electrode of the integration capacitor (Buchanan Figs. 1-5 and paragraph [0013] where the integration capacitor with its corresponding switch being closed corresponds to the selected integrator).
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention, to modify the ‘128 reference in view of Buchanan such that the output electric current is transmitted from the crosspoint device to a selected integrator in the output circuit when the corresponding switch is closed to perform an analog multiply-accumulate (MAC) operation. Both the ‘128 reference and Buchanan are directed to performing neural network operations in a crossbar array and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination yielded nothing more than predictable results to one of ordinary skill in the art. The predictable result is crossbar array for performing MAC operations using an integration capacitor. Se MPEP 2141.III(A).
Therefore, the combination of the ‘128 reference as modified in view of Buchanan teaches passing the output electric current from the crosspoint device to a selected integrator from the output circuit.
Regarding claims 11-18, they are rejected for the same reasons as claims 2-9 respectively as discussed above since claims 11-18 recite limitations similar to claims 2-9 respectively.
This is a provisional nonstatutory double patenting rejection.


Claim 24 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 19 of copending Application No. 16884128, hereinafter ‘128 reference, in view of Buchanan in view of Nourazar et al. (NPL – “Code Acceleration Using Memristor-Based Approximate Matrix Multiplier: Application to Convolutional Neural Networks”), hereinafter Nourazar.
Regarding claim 24, the ‘128 reference teaches all the limitations of claim 19 as stated above.
The ‘128 reference does not explicitly teach wherein the resistive memory elements are arranged so as to implement columns of weight kernels of a given layer of a convolutional neural network; wherein accumulation over a plurality of integration steps implements multiply-accumulate
operations across multiple rows of said weight kernels, as the input neuron excitations to the said layer of the convolutional neural network are presented one row at a time; wherein the integrated charge representing an output excitation is suitably converted and transmitted only after all rows of said weight kernel are fully integrated; and wherein the integrated charge on a plurality of capacitors representing a plurality of output excitations is suitably converted and a suitable pooled result such as the maximum, sum, or average of the said plurality of output excitations is computed locally and then transmitted, only after all relevant weight kernels are fully integrated.
However, on the same field of endeavor, Buchanan teaches a circuit and a method for performing neural network operations in a crossbar array. The crossbar array includes an array of resistive memory elements wherein the resistive memory elements are arranged so as to implement columns of weight kernels of a given layer of a neural network (Buchanan paragraph [0011] “the crossbar array may form one layer of neurons in an artificial neural network ("ANN"), with each of the MACs forming an artificial neuron and weights for the neurons being set by adjusting the conductances of the corresponding memristors”; paragraph [0017] “Each input of a given MAC may be assigned a weighting by setting the conductance GRL of the corresponding memristor 101 to a value that corresponds to the desired weight”). Further, Buchanan teaches implementing multiply-accumulate (MAC) operations across multiple rows of said weight kernels, as the input data to the said layer of the neural network are presented and the integrated charge represents an output value of the analog MAC operation that is suitably converted and transmitted only after all rows of said weight kernel are fully integrated, and that the integrated charge on a plurality of capacitors represents a vector of output values that is suitably converted and then transmitted, only after all relevant weight kernels are fully integrated (Buchanan paragraph [0013] “when a distributed digital-to-analog conversion architecture is used, the voltages are not necessarily applied to the row lines simultaneously, and therefore the currents may flow through the various memristors at different timings … by the end of the Pth time period tp, for each column output circuit a voltage difference stored in the integration capacitor will be proportional to the sum of all the currents that flowed on the column line from time periods t1 to tp which is the desired MAC result”; paragraphs [0023-0025, 0028] “Once the Pth time period tp has ended, the total amount of charge that will have been subtracted from ( or, in some examples, added to) the first electrode of the capacitor Cint will be equal to equation 2”; paragraphs [0039-0040] “The example electronic device 10 also includes an output circuit 500 that generates the digital output values y1 -y M (collectively the digital output vector Y) based on the voltage differences                         
                            ∆
                        
                    Vc of the column output circuits 300_1 to 300_M, respectively, and feeds the digital output values y1 -yM to an input stage 2000 of a second layer 1000 of the ANN … The output circuit 500 may include an analog-to- digital converter ("ADC") 502 that is to generate a digital output value y m that corresponds to the voltage difference ∆Vc of the mth column output circuit 300 based on the voltage Vc that is output via the output node Nout_m ( or based on another analog voltage that itself is based on V c, such as a sampled voltage Vsamp) with the voltage Vdd serving as a reference voltage”; paragraph [0028] “Thus, when the Pth time period tp has ended, the voltage difference                         
                            ∆
                        
                    VC of the integration capacitor Cint will be (tint/Cint) (V1GRL1 + V4GRL2 + V2GRL3 + V1GRL4 ), which is the desired MAC result scaled by the constant (tint/Cint).
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention, to modify the ‘128 reference in view of Buchanan and configure resistive memory elements of the ‘128 reference similar to the crossbar array 100 of Buchanan shown in Figs. 1 and/or 5 such that the resistive memory elements are arranged to implement columns of weight kernels of a given layer of a neural network. Both the ‘128 reference and Buchanan are directed to performing neural network computations in a crossbar array and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination yielded nothing more than predictable results to one of ordinary skill in the art. The predictable result is a neural network implementation in a crossbar array. See MPEP 2141.III(A). Further, configure the integration capacitors and data output circuitry similar to the column output circuit of Buchanan such that the multiply-accumulate operations are implemented over multiple integration steps as the inputs are applied to the crossbar array, then convert the charge on each integration capacitor only after all rows are integrated to calculate the desired MAC result. The motivation to do so is because the column output circuit configuration of Buchanan have reduced cost and improved chip space (Buchanan paragraph [0014]).
Therefore, the combination of the ‘128 reference as modified in view of Buchanan teaches wherein the resistive memory elements are arranged so as to implement columns of weight kernels of a given layer of a convolutional neural network; wherein accumulation over a plurality of integration steps implements multiply-accumulate operations across multiple rows of said weight kernels, as the input neuron excitations to the said layer of the convolutional neural network are presented one row at a time; wherein the integrated charge representing an output excitation is suitably converted and transmitted only after all rows of said weight kernel are fully integrated; and wherein the integrated charge on a plurality of capacitors representing a plurality of output excitations is suitably converted and a suitable pooled result such as the maximum, sum, or average of the said plurality of output excitations is computed locally and then transmitted, only after all relevant weight kernels are fully integrated.
The ‘128 reference as modified in view of Buchanan does not explicitly teach wherein the resistive memory elements are arranged so as to implement columns of weight kernels of a given layer of a convolutional neural network; wherein accumulation over a plurality of integration steps implements multiply-accumulate operations across multiple rows of said weight kernels, as the input neuron excitations to the said layer of the convolutional neural network are presented one row at a time; and wherein the integrated charge on a plurality of capacitors representing a plurality of output excitations is suitably converted and a suitable pooled result such as the maximum, sum, or average of the said plurality of output excitations is computed locally and then transmitted, only after all relevant weight kernels are fully integrated.
However, on the same field of endeavor, Nourazar teaches a vector-matrix multiplier for a convolutional neural network using a memristor crossbar array accelerator in which one row of a matrix data is loaded or presented to the accelerator at a time (Nourazar Abstract, page 6 algorithm 1). Furthermore, Nourazar teaches performing a pooling operation such as average pooling that is performed locally (Nourazar page 7 section IV.D(2) average pooling section).
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention, to modify the ‘128 reference in view of Buchanan using Nourazar and configure the system to implement a convolutional neural network. Further, configure the system such that the input data are presented one row at a time. Both the ‘128 reference and Nourazar are directed to performing neural network computations using a crossbar array and one of ordinary skill in the art would have been capable of applying the known technique of using the crossbar array to implement a convolutional neural network in which one row of input data is presented to the crossbar array at a time to a known device (method, or product) that was ready for improvement and the results would have been predictable to one of ordinary skill in the art. The predictable result and the improvement is a system that implements and accelerates a convolutional neural network. See MPEP 2141.III(D). Furthermore, configure the system to perform the pooling operation such as average pooling locally, then transmit the result only after all relevant weight kernels are fully integrated for example, to a second layer of the neural network since a pooling operation seems to be a normal operation in a convolutional network (Nourazar Fig. 5). Therefore, one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination yielded nothing more than predictable results to one of ordinary skill in the art. The predictable result is performing a pooling operation to generate a pooled result after a convolution/MAC operation. See MPEP 2141.III(A).
Therefore, the combination of the ‘128 reference as modified in view of Buchanan and Nourazar teaches wherein the resistive memory elements are arranged so as to implement columns of weight kernels of a given layer of a convolutional neural network; wherein accumulation over a plurality of integration steps implements multiply-accumulate operations across multiple rows of said weight kernels, as the input neuron excitations to the said layer of the convolutional neural network are presented one row at a time; and wherein the integrated charge on a plurality of capacitors representing a plurality of output excitations is suitably converted and a suitable pooled result such as the maximum, sum, or average of the said plurality of output excitations is computed locally and then transmitted, only after all relevant weight kernels are fully integrated.
This is a provisional nonstatutory double patenting rejection.



Claim 25 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 19 of copending Application No. 16884128, hereinafter ‘128 reference, in view of Buchanan, Nourazar, and applicant’s admission of obviousness to a person skilled in the art, hereinafter AAO.
Regarding claim 25, the ‘128 reference teaches all the limitations of claim 19 as stated above.
The ‘128 reference does not explicitly teach wherein the resistive memory elements are arranged so as to implement rows of weight kernels of a one layer of a convolutional neural network; wherein accumulation over a plurality of integration steps implement the integration across multiple columns of said weight kernels as the input data to said layer of the convolutional neural network are presented one column at a time; wherein the integrated charge is suitably converted and transmitted only after all columns of said weight kernel are fully integrated; and wherein the integrated charge on a plurality of capacitors representing a plurality of output excitations is suitably converted and a suitable pooled result such as the maximum, sum, or average of the said plurality of output excitations is computed locally and then transmitted, only after all relevant weight kernels are fully integrated.
However, on the same field of endeavor, Buchanan teaches a circuit and a method for performing neural network operations in a crossbar array. The crossbar array includes an array of resistive memory elements wherein the resistive memory elements are arranged so as to implement rows of weight kernels of a one layer of a neural network (Buchanan paragraph [0011] “the crossbar array may form one layer of neurons in an artificial neural network ("ANN"), with each of the MACs forming an artificial neuron and weights for the neurons being set by adjusting the conductances of the corresponding memristors”; paragraph [0017] “Each input of a given MAC may be assigned a weighting by setting the conductance GRL of the corresponding memristor 101 to a value that corresponds to the desired weight”). Further, Buchanan teaches implementing multiply-accumulate (MAC) operations across multiple columns of said weight kernels, as the input data to the said layer of the neural network are presented and the integrated charge represents an output value of the analog MAC operation that is suitably converted and transmitted only after all columns of said weight kernel are fully integrated, and that the integrated charge on a plurality of capacitors represents a vector of output values that is suitably converted and then transmitted, only after all relevant weight kernels are fully integrated (Buchanan paragraph [0013] “when a distributed digital-to-analog conversion architecture is used, the voltages are not necessarily applied to the row lines simultaneously, and therefore the currents may flow through the various memristors at different timings … by the end of the Pth time period tp, for each column output circuit a voltage difference stored in the integration capacitor will be proportional to the sum of all the currents that flowed on the column line from time periods t1 to tp which is the desired MAC result”; paragraphs [0023-0025, 0028] “Once the Pth time period tp has ended, the total amount of charge that will have been subtracted from ( or, in some examples, added to) the first electrode of the capacitor Cint will be equal to equation 2”; paragraphs [0039-0040] “The example electronic device 10 also includes an output circuit 500 that generates the digital output values y1 -y M (collectively the digital output vector Y) based on the voltage differences                         
                            ∆
                        
                    Vc of the column output circuits 300_1 to 300_M, respectively, and feeds the digital output values y1 -yM to an input stage 2000 of a second layer 1000 of the ANN … The output circuit 500 may include an analog-to- digital converter ("ADC") 502 that is to generate a digital output value y m that corresponds to the voltage difference ∆Vc of the mth column output circuit 300 based on the voltage Vc that is output via the output node Nout_m ( or based on another analog voltage that itself is based on V c, such as a sampled voltage Vsamp) with the voltage Vdd serving as a reference voltage”; paragraph [0028] “Thus, when the Pth time period tp has ended, the voltage difference                         
                            ∆
                        
                    VC of the integration capacitor Cint will be (tint/Cint) (V1GRL1 + V4GRL2 + V2GRL3 + V1GRL4 ), which is the desired MAC result scaled by the constant (tint/Cint).
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention, to modify the ‘128 reference in view of Buchanan and configure resistive memory elements of the ‘128 reference similar to the crossbar array 100 of Buchanan shown in Figs. 1 and/or 5 such that the resistive memory elements are arranged to implement rows of weight kernels of a given layer of a neural network. Both the ‘128 reference and Buchanan are directed to performing neural network computations in a crossbar array and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination yielded nothing more than predictable results to one of ordinary skill in the art. The predictable result is a neural network implementation in a crossbar array. See MPEP 2141.III(A). Further, configure the integration capacitors and data output circuitry similar to the column output circuit of Buchanan such that the multiply-accumulate operations are implemented over multiple integration steps as the inputs are applied to the crossbar array, then convert the charge on each integration capacitor only after all columns are integrated to calculate the desired MAC result. The motivation to do so is because the column output circuit configuration of Buchanan have reduced cost and improved chip space (Buchanan paragraph [0014]).
Therefore, the combination of the ‘128 reference as modified in view of Buchanan teaches wherein the resistive memory elements are arranged so as to implement rows of weight kernels of a one layer of a neural network; wherein accumulation over a plurality of integration steps implement the integration across multiple columns of said weight kernels as the input data to said layer of the neural network are presented; wherein the integrated charge is suitably converted and transmitted only after all columns of said weight kernel are fully integrated; and wherein the integrated charge on a plurality of capacitors representing a plurality of output excitations is suitably converted and then transmitted, only after all relevant weight kernels are fully integrated.
The ‘128 reference as modified in view of Buchanan does not explicitly teach wherein the resistive memory elements are arranged so as to implement rows of weight kernels of a one layer of a convolutional neural network; wherein accumulation over a plurality of integration steps implement the integration across multiple columns of said weight kernels as the input data to said layer of the convolutional neural network are presented one column at a time; and a suitable pooled result such as the maximum, sum, or average of the said plurality of output excitations is computed locally and then transmitted, only after all relevant weight kernels are fully integrated.
However, on the same field of endeavor, Nourazar teaches a vector-matrix multiplier for a convolutional neural network using a memristor crossbar array accelerator in which one row of a matrix data is loaded or presented to the accelerator at a time (Nourazar Abstract, page 6 algorithm 1). Furthermore, Nourazar teaches performing a pooling operation such as average pooling that is performed locally (Nourazar page 7 section IV.D(2) average pooling section).
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention, to modify the ‘128 reference in view of Buchanan using Nourazar and configure the system to implement a convolutional neural network. Further, configure the system such that the input data are presented one row at a time. Both the ‘128 reference and Nourazar are directed to performing neural network computations using a crossbar array and one of ordinary skill in the art would have been capable of applying the known technique of using the crossbar array to implement a convolutional neural network in which one row of input data is presented to the crossbar array at a time to a known device (method, or product) that was ready for improvement and the results would have been predictable to one of ordinary skill in the art. The predictable result and the improvement is a system that implements and accelerates a convolutional neural network. See MPEP 2141.III(D). Furthermore, configure the system to perform the pooling operation such as average pooling locally, then transmit the result only after all relevant weight kernels are fully integrated for example, to a second layer of the neural network since a pooling operation seems to be a normal operation in a convolutional network (Nourazar Fig. 5). Therefore, one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination yielded nothing more than predictable results to one of ordinary skill in the art. The predictable result is performing a pooling operation to generate a pooled result after a convolution/MAC operation. See MPEP 2141.III(A).
Therefore, the combination of the ‘128 reference as modified in view of Buchanan and Nourazar teaches wherein the resistive memory elements are arranged so as to implement rows of weight kernels of a one layer of a convolutional neural network; wherein accumulation over a plurality of integration steps implement the integration across multiple columns of said weight kernels as the input data to said layer of the convolutional neural network are presented one column at a time; and a suitable pooled result such as the maximum, sum, or average of the said plurality of output excitations is computed locally and then transmitted, only after all relevant weight kernels are fully integrated.
	The ‘128 reference as modified in view of Buchanan and Nourazar does not explicitly the input data to said layer of the convolutional neural network are presented one column at a time.
	However, AAO admits that performing CNN computations using columns instead of rows with corresponding adjustments to the matrices in the computations is obvious to a person skilled in the art (applicant’s specification paragraph [0076]).
	Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention, to modify the ‘128 reference in view of Buchanan and Nourazar using AAO and configure the system such that the input data are applied to the array one column at a time with corresponding adjustments to the arrangements of weights in the array to generate the correct MAC result. One of ordinary skill in the art could have substituted one known element of inputting one row of input data at a time for inputting one column of input data at a time, and the result of the substitution would have been predictable as the correct MAC result would still be generated. See MPEP 2141.III(B).
	Therefore, the combination of the ‘128 reference as modified in view of Buchanan, Nourazar and AAO teaches the input data to said layer of the convolutional neural network are presented one column at a time.
This is a provisional nonstatutory double patenting rejection.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.



Claims 19-20, and 22-23 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Buchanan et al. (US-PGPUB 2018/0253643 A1), hereinafter Buchanan.
Regarding claim 19, Buchanan teaches an electronic circuit comprising:
an array of resistive memory elements, the array providing a vector of current outputs equal to an analog vector-matrix-product between (i) a vector of voltage inputs to the array encoding a vector of analog input values and (ii) a matrix of analog resistive weights within the array (Buchanan Figs. 1-5 and paragraph [0015] array of resistive memory elements – array of memristors 101 in crossbar array 100; paragraph [0010] “The conversion of voltage to current represents the multiply portion of the multiply-accumulate operation in the analog domain, since the current flowing through each memristor equals the conductance of the memristor multiplied by the voltage applied across the memristor”; paragraph [0013] vector of current output – current flowing on each column line CL; paragraph [0018] vector of voltage inputs encoding a vector of analog input values – analog voltages based on the input vector X; “Specifically, in certain examples the row driver circuitry 200 may apply a plurality of analog voltages V1, V2 , ... VP to a first node 220 during a plurality of time periods t1, t2 , ... , tp; paragraph [0017] matrix of analog resistive weights – weight assigned to each memristor 101);
accumulation wires and circuits aggregating a current from a dedicated subset of the resistive memory elements (Buchanan Figs. 1-5 and paragraphs [0013 and 0019] accumulation wires and circuits – column lines CL; “The column output circuitry for each column line may be configured to generate an output signal that corresponds to a sum of the currents that flow on the corresponding column line”; paragraph [0027-0028] dedicated subset – one column of the array, row lines that have voltage applied on them);
integration capacitors, each of the integration capacitors being electrically switchable so as to aggregate current from one of a plurality of accumulation wires during a single integration step (Buchanan Figs. 1-5 and paragraphs [0019-0020] integration capacitors – integration capacitor Cint on each column output circuit 300_1-300_M; “The column output circuits 300 may each include an integration capacitor Cint, a switch S1 that is controlled by an integration control signal Ctr_Int, and current mirroring circuitry 301 that is to, when the switch S1 is closed, flow an integration current to or from an electrode of the integration capacitor Cint, whose magnitude mirrors a current flowing on the corresponding column line CL”; paragraph [0013]);
data-output circuitry to allow an integrated charge from a subset of the integration capacitors, accumulated over a plurality of integration steps, to be suitably converted and transmitted either as an analog duration or as a digital representation using binary digits (Buchanan Figs. 3-4 and paragraphs [0039-0040, 0044-0045] data output circuitry – output circuit 500 or 600; “the output node Nout, of each of the column output circuits 300 may be connected to the output circuit 500, such that the respective voltages Vc of the column output circuits 300 may be output to the output circuit 500. The output circuit 500 may include an analog-to- digital converter ("ADC") 502 that is to generate a digital output value y m that corresponds to the voltage difference                         
                            ∆
                        
                    Vc of the mth colunm output circuit 300 based on the voltage Vc that is output via the output node Nout_m ( or based on another analog voltage that itself is based on V c, such as a sampled voltage Vsamp) with the voltage Vdd serving as a reference voltage”; paragraph [0013] a plurality of integration steps – different timing in which the voltages are applied).

	Regarding claim 20, Buchanan teaches all the limitations of claim 19 as stated above. Further, Buchanan teaches wherein the subset of the resistive memory elements corresponds to one or more column(s) of the array (Buchanan Figs. 1-5 and paragraph [0013, 0017, 0027-0028] each column line CL sums the current of one or more voltage applied to one or more rows in the same column).

Regarding claim 22, Buchanan teaches all the limitations of claim 19 as stated above. Further, Buchanan teaches wherein the resistive memory elements are non-volatile memory devices (Buchanan paragraph [0073] “In the broad sense, "memristor" refers broadly to any non-volatile memory element that is based on changing resistance states and is read by its resistance. Herein and in the appended claims, "memristor" is always used in the broad sense, unless specifically indicated otherwise; specifically, as used herein, "memristor" refers broadly to any non-volatile memory element that is based on changing resistance states and is read by its resistance”).

Regarding claim 23, Buchanan teaches all the limitations of claim 19 as stated above. Further, Buchanan teaches wherein the resistive memory elements store synaptic weights of a neural network (Buchanan paragraphs [0011, 0017] “the crossbar array may form one layer of neurons in an artificial neural network ("ANN"), with each of the MACs forming an artificial neuron and weights for the neurons being set by adjusting the conductances of the corresponding memristors”; “Each input of a given MAC may be assigned a weighting by setting the conductance GRL of the corresponding memristor 101 to a value that corresponds to the desired weight”).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5 are rejected under 35 U.S.C. 103 as being unpatentable over Buchanan in view of Gokmen (US Patent No. 9,646,243 B1).
Regarding claim 1, Buchanan teaches a computer implemented method for implementing a  (Buchanan claim 15 neural network – artificial neural network; crosspoint array – crossbar array):
configuring the crosspoint array, the crosspoint array corresponding to a  layer in the weights  of the  layer in one or more crosspoint devices of the crosspoint array (Buchanan paragraph [0011] “the crossbar array may form one layer of neurons in an artificial neural network ("ANN"), with each of the MACs forming an artificial neuron and weights for the neurons being set by adjusting the conductances of the corresponding memristors”; paragraph [0017] “Each input of a given MAC may be assigned a weighting by setting the conductance GRL of the corresponding memristor 101 to a value that corresponds to the desired weight” where one or more crosspoint devices – one or more memristor 101 in crossbar 100); and
performing computations for the 
transmitting voltage  (Buchanan claim 15 “applying a plurality of analog voltages to a first node during a plurality of time periods, respectively”; Figs. 1-5 and paragraph [0018] The row driver circuitry 200 serves as an input stage of the crossbar array 100, and may apply analog voltages to the row lines RL across a plurality of time periods based on the digital input vector X according to a distributed digital-to-analog conversion architecture”);
outputting an electric current representative of performing a multiplication operation at a crosspoint device in the crosspoint array, the electric current based on a weight value stored by the crosspoint device and the voltage  (Buchanan Figs. 1-5 and paragraphs [0010, 0013] “A memristor-based analog MAC is a MAC that performs the multiply-accumulate operation in the analog domain, using one or more memristors to perform a multiply portion of the multiply accumulate operation. For example, voltages may be applied across the memristors and the resulting currents flowing through the memristors may be summed. The conversion of voltage to current represents the multiply portion of the multiply-accumulate operation in the analog domain, since the current flowing through each memristor equals the conductance of the memristor multiplied by the voltage applied across the memristor. Thus, the desired multiplications may be made in the analog domain by appropriately setting the conductances of the memristors and the voltages applied thereto” where the current flowing through each memristor corresponds the electric current and one memristor 101 corresponds to the crosspoint device); and
passing the output electric current from the crosspoint device to a selected integrator (Buchanan Figs. 1-5 and paragraph [0013] “in certain examples each column output circuit may include an integration capacitor, a switch that is controlled by an integration control signal, and current mirroring circuitry that is to, when the switch is closed, flow an integration current to or from an electrode of the integration capacitor whose magnitude mirrors a current flowing on the corresponding column line, and the integration control signal may close the switch for a specified amount of time during each of the plurality of time periods; claim 15 “closing at least one switch corresponding to the column line for a specified amount of time during each of the plurality of time periods, and, while the at least one switch is closed, causing an integration current to flow to or from an integration capacitor corresponding to the column line whose magnitude mirrors a current flowing on the column line” where integration capacitor with its corresponding switch being closed corresponds to the selected integrator).
	Buchanan does not explicitly teach implementing a convolutional neural network (CNN); configuring the crosspoint array, the crosspoint array corresponding to a convolution layer in the convolutional neural network, by storing one or more convolution kernels of the convolution layer in one or more crosspoint devices of the crosspoint array; performing computations for the convolutional neural network via the crosspoint array by: transmitting voltage pulses corresponding to a vector of input data of the convolution layer to the crosspoint array; and outputting an electric current representative of performing a multiplication operation at a crosspoint device in the crosspoint array, the electric current based on a weight value stored by the crosspoint device and the voltage pulses from the input data.
	However, on the same field of endeavor, Gokmen teaches a computer implemented method for implementing a convolutional neural network (CNN) using resistive processing unit (RPU) array, the method comprising: configuring an RPU array corresponding to a convolution layer in the CNN based on convolution kernels of the convolution layer; and performing forward pass computations for the CNN via
the RPU array by: transmitting voltage pulses corresponding to input data of the convolution layer to the RPU array (Gokmen claim 1; Fig. 6 step 602 and col 10 lines 39-46 “the training can be performed by a system that is equipped with an RPU array as described herein. The CNN can be initialized using random weights for the neurons, as shown at block 602. The training data for the CNN 300 is received, as shown at block 605. In an example, the CNN can be pre-set with sample convolutional kernels and biases, which are refined to give consistent and efficient result; Fig. 24 step 2420 and col 21 lines 18-21 “the values of the weights in the RPU array 800 are set to the initial values of the convolution kernels 520 after converting to the column vector format as described earlier”).
	Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention, to modify Buchanan in view of Gokmen and configure the system of Buchanan to implement a convolutional neural network (CNN) using the crossbar array by configuring the crossbar array to store convolution kernels of the convolution layer, and transmitting voltage pulses corresponding to the input data during computation such that the output electric current is based on the weight value stored by the crosspoint device and the voltage pulses from the input data. Both Buchanan and Gokmen are directed to performing computations of a neural network using crossbar arrays and one of ordinary skill in the art would have been capable of applying the known technique of using the crossbar array to implement a convolutional neural network and performing computations by transmitting voltage pulses to a known device (method, or product) that was ready for improvement and the results would have been predictable to one of ordinary skill in the art. The predictable result is a convolutional neural network using a crossbar array and the improvement is a system that implements a convolutional neural network in addition to the artificial neural network. See MPEP 2141.III(D).
	Therefore, the combination of Buchanan as modified in view of Gokmen teaches a computer implemented method for implementing a convolutional neural network (CNN) using a crosspoint array, the method comprising: configuring the crosspoint array, the crosspoint array corresponding to a convolution layer in the CNN, by storing one or more convolution kernels of the convolution layer in one or more crosspoint devices of the crosspoint array; and performing computations for the CNN via the crosspoint array by: transmitting voltage pulses corresponding to a vector of input data of the convolution layer to the crosspoint array; outputting an electric current representative of performing a multiplication operation at a crosspoint device in the crosspoint array, the electric current based on a weight value stored by the crosspoint device and the voltage pulses from the input data; and passing the output electric current from the crosspoint device to a selected integrator.

	Regarding claim 2, Buchanan as modified in view of Gokmen teaches all of the limitations of claim 1 as stated above. Further, Buchanan as modified in view of Gokmen teaches wherein the integrator is a capacitor (Buchanan Figs. 1-5 and paragraph [0019] integration capacitor Cint is a capacitor).

	Regarding claim 3, Buchanan as modified in view of Gokmen teaches all of the limitations of claim 1 as stated above. Further, Buchanan as modified in view of Gokmen teaches wherein the output electric current is generated by the crosspoint device, the crosspoint device being at an intersection of a first row wire of the crosspoint array and a first column wire of the crosspoint array, and said integrator is physically proximate to a second column wire of the crosspoint array, and is electrically coupled to said first column wire of the crosspoint array in order to receive said output electric current (Buchanan Figs. 1-5 and paragraph [0010] “the current flowing through each memristor equals the conductance of the memristor multiplied by the voltage applied across the memristor”; paragraph [0016] “each intersection of a row line RL with a column line CL may have a corresponding memristor 101” where first row wire – one of the row lines RL; first column wire – column line CLM; Fig. 1 and paragraphs [0019-0020] shows for example, Cint of 300_M is physically proximate (located within the same system) to CL3 which corresponds to a second column wire and electrically coupled to CLM).

	Regarding claim 4, Buchanan as modified in view of Gokmen teaches all of the limitations of claim 1 as stated above. Further, Buchanan as modified in view of Gokmen teaches 
wherein the output electric current is a first output electric current, the crosspoint device being a first crosspoint device that is at an intersection of a first row wire of the crosspoint array and a first column wire of the crosspoint array (Buchanan Fig. 1 and paragraph [0010] first crosspoint device - a first memristor 101 located at the intersection of a first row line RL1 and a first column line CLM; “the current flowing through each memristor equals the conductance of the memristor multiplied by the voltage applied across the memristor” where current flowing the first memristor 101 located at the intersection of a first row line RL1 and a first column line CLM is a first output electric current; Fig. 5 and paragraphs [0048-0049] first crosspoint device - a first memristor 101 located at the intersection of a first row line RL1 and a first column line CLM+; “the current flowing through each memristor equals the conductance of the memristor multiplied by the voltage applied across the memristor” where current flowing the first memristor 101 located at the intersection of a first row line RL1 and a first column line CLM+ is a first output electric current), 
the method comprising: 
outputting a second electric current by a second crosspoint device in the crosspoint array, based on a weight value stored by the second crosspoint device and the voltage pulses from the input data, the second crosspoint device being at an intersection of a second row wire of the crosspoint array and a second column wire of the crosspoint array (Buchanan Fig. 1 and paragraph [0010] second crosspoint device – a second memristor 101 for example located at the intersection of a second row line RL2 and a second column line CLM; “the current flowing through each memristor equals the conductance of the memristor multiplied by the voltage applied across the memristor” where current flowing the first memristor 101 located at the intersection of a second row line RL2 and a second column line CLM is a second output electric current; paragraph [0017] the conductance of each memristor 101 is set to a value corresponding to a desired weight; Fig. 5 and paragraphs [0048-0049] second crosspoint device - a second memristor 101 for example located at the intersection of a second row line RL2 and a second column line CLM-; “the current flowing through each memristor equals the conductance of the memristor multiplied by the voltage applied across the memristor” where current flowing the first memristor 101 located at the intersection of a second row line RL2 and a second column line CLM- is a second output electric current); and 
passing the second output electric current from the crosspoint device to said selected integrator, where said integrator is physically proximate (located within the same system) to said first column wire of the crosspoint array, and is electrically coupled to said second column wire of the crosspoint array in order to receive said second electric current (Buchanan Figs. 1 and 5 and paragraphs [0013, 0019-0020, 0027-0028, 0050-0051] “the second mirroring circuitry 302 may be connected to the corresponding negative-weight column line CL-. The second current mirroring circuitry 302 may be selectively connected to the integration capacitor Cint via a corresponding switch S3 that is controlled by the integration control signal Ctr_Int”).

Regarding claim 5, Buchanan as modified in view of Gokmen teaches all of the limitations of claim 1 as stated above. Further, Buchanan as modified in view of Gokmen teaches wherein the selected integrator is selected by an output controller, based on a mode signal that maps the output electric current from the crosspoint device to the selected integrator (Buchanan Figs. 1-5 and paragraph [0036] output controller – controller 400; mode signal – integration control signal Crt_Int; paragraph [0013] “each column output circuit may include an integration capacitor, a switch that is controlled by an integration control signal, and current mirroring circuitry that is to, when the switch is closed, flow an integration current to or from an electrode of the integration capacitor whose magnitude mirrors a current flowing on the corresponding column line, and the integration control signal may close the switch for a specified amount of time during each of the plurality of time periods”).
	
Claims 10-14 are rejected under 35 U.S.C. 103 as being unpatentable over Buchanan in view of Gokmen and Yakopcic et al. (NPL – “Memristor Crossbar Deep Network Implementation Based on a Convolutional Neural Network”), hereinafter Yakopcic.
Regarding claim 10, Buchanan teaches an electronic circuit for performing computations of a (Buchanan Figs. 1-5):
a crosspoint array (Buchanan Figs. 1-5 and paragraph [0015] crosspoint array – crossbar array 100); and
an output circuit comprising one or more integrators; wherein performing the computations of the (Buchanan Figs. 1-5 and paragraphs [0019] output circuit – column output circuits 300_1-300-M; paragraph [0013] “in certain examples each column output circuit may include an integration capacitor; one or more integrators – integration capacitor Cint in each column output circuit 300):
configuring the crosspoint array corresponding to a weights of the  (Buchanan paragraph [0011] “the crossbar array may form one layer of neurons in an artificial neural network ("ANN"), with each of the MACs forming an artificial neuron and weights for the neurons being set by adjusting the conductances of the corresponding memristors”; paragraph [0017] “Each input of a given MAC may be assigned a weighting by setting the conductance GRL of the corresponding memristor 101 to a value that corresponds to the desired weight” where crosspoint devices – memristor 101); and
performing computations for the 
transmitting voltage  (Buchanan claim 15 “applying a plurality of analog voltages to a first node during a plurality of time periods, respectively”; Figs. 1-5 and paragraph [0018] The row driver circuitry 200 serves as an input stage of the crossbar array 100, and may apply analog voltages to the row lines RL across a plurality of time periods based on the digital input vector X according to a distributed digital-to-analog conversion architecture”);
outputting an electric current representative of performing a multiplication operation at a crosspoint device in the crosspoint array, the electric current based on a weight value stored by the crosspoint device and the voltage  (Buchanan Figs. 1-5 and paragraphs [0010, 0013] “A memristor-based analog MAC is a MAC that performs the multiply-accumulate operation in the analog domain, using one or more memristors to perform a multiply portion of the multiply accumulate operation. For example, voltages may be applied across the memristors and the resulting currents flowing through the memristors may be summed. The conversion of voltage to current represents the multiply portion of the multiply-accumulate operation in the analog domain, since the current flowing through each memristor equals the conductance of the memristor multiplied by the voltage applied across the memristor. Thus, the desired multiplications may be made in the analog domain by appropriately setting the conductances of the memristors and the voltages applied thereto” where the current flowing through each memristor corresponds the electric current and one memristor 101 corresponds to the crosspoint device); and
passing the output electric current from the crosspoint device to a selected integrator from the output circuit (Buchanan Figs. 1-5 and paragraph [0013] “in certain examples each column output circuit may include an integration capacitor, a switch that is controlled by an integration control signal, and current mirroring circuitry that is to, when the switch is closed, flow an integration current to or from an electrode of the integration capacitor whose magnitude mirrors a current flowing on the corresponding column line, and the integration control signal may close the switch for a specified amount of time during each of the plurality of time periods; claim 15 “closing at least one switch corresponding to the column line for a specified amount of time during each of the plurality of time periods, and, while the at least one switch is closed, causing an integration current to flow to or from an integration capacitor corresponding to the column line whose magnitude mirrors a current flowing on the column line” where integration capacitor with its corresponding switch being closed corresponds to the selected integrator).
	Buchanan does not explicitly teach an electronic circuit for performing computations of a trained convolutional neural network (CNN): wherein performing the computations of the trained convolutional neural network comprises performing a method that comprises: configuring the crosspoint array corresponding to a convolution layer in the convolutional neural network, by storing one or more convolution kernels of the convolution layer in one or more crosspoint devices of the crosspoint array; performing computations for the convolutional neural network via the crosspoint array by: transmitting voltage pulses corresponding to a vector of input data of the convolution layer to the crosspoint array; and outputting an electric current representative of performing a multiplication operation at a crosspoint device in the crosspoint array, the electric current based on a weight value stored by the crosspoint device and the voltage pulses from the input data.
	However, on the same field of endeavor, Gokmen teaches a circuit that includes a resistive processing unit array and a method for performing computations for a CNN, the method comprising: configuring an RPU array corresponding to a convolution layer in the CNN based on convolution kernels of the convolution layer; and performing forward pass computations for the CNN via the RPU array by: transmitting voltage pulses corresponding to input data of the convolution layer to the RPU array (Gokmen claims 1, 9).
	Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention, to modify Buchanan in view of Gokmen and configure the system of Buchanan to implement a convolutional neural network (CNN) using the crossbar array by configuring the crossbar array to store convolution kernels of the convolution layer, and transmitting voltage pulses corresponding to the input data during computation such that the output electric current is based on the weight value stored by the crosspoint device and the voltage pulses from the input data. Both Buchanan and Gokmen are directed to performing computations of a neural network using crossbar arrays and one of ordinary skill in the art would have been capable of applying the known technique using the crossbar array to implement a convolutional neural network and performing computations by transmitting voltage pulses to a known device (method, or product) that was ready for improvement and the results would have been predictable to one of ordinary skill in the art. The predictable result is a convolutional neural network using a crossbar array and the improvement is a system that implements a convolutional neural network in addition to the artificial neural network. See MPEP 2141.III(D).
	Therefore, the combination of Buchanan as modified in view of Gokmen teaches an electronic circuit for performing computations of a convolutional neural network (CNN): wherein performing the computations of the convolutional neural network comprises performing a method that comprises: configuring the crosspoint array corresponding to a convolution layer in the convolutional neural network, by storing one or more convolution kernels of the convolution layer in one or more crosspoint devices of the crosspoint array; performing computations for the convolutional neural network via the crosspoint array by: transmitting voltage pulses corresponding to a vector of input data of the convolution layer to the crosspoint array; and outputting an electric current representative of performing a multiplication operation at a crosspoint device in the crosspoint array, the electric current based on a weight value stored by the crosspoint device and the voltage pulses from the input data.
Buchanan as modified in view of Gokmen does not explicitly teach an electronic circuit for performing computations of a trained convolutional neural network (CNN): and wherein performing the computations of the trained convolutional neural network comprises: configuring the crosspoint array corresponding to a convolution layer in the convolutional neural network, by storing one or more convolution kernels of the convolution layer in one or more crosspoint devices of the crosspoint array; performing computations for the convolutional neural network via the crosspoint array by: transmitting voltage pulses corresponding to a vector of input data of the convolution layer to the crosspoint array; and outputting an electric current representative of performing a multiplication operation at a crosspoint device in the crosspoint array, the electric current based on a weight value stored by the crosspoint device and the voltage pulses from the input data.
However, on the same field of endeavor, Yakopcic teaches a memristor crossbar implementation for a trained convolutional neural network (Yakopcic page 3 left col first paragraph “The circuit in Fig. 2 assumes that the convolution kernels required for this system have already been determined in software using an ex-situ training process”).
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention, to modify Buchanan in view of Gokmen using Yakopcic and configure the system of Buchanan to implement computations for a trained convolutional neural network (CNN).
The motivation to do so is because once trained, the analog crossbar circuits can highly parallelize the recognition phase of a CNN algorithm (Yakopcic abstract).
Therefore, the combination of Buchanan as modified in view of Gokmen and Yakopcic teaches an electronic circuit for performing computations of a trained convolutional neural network (CNN): and wherein performing the computations of the trained convolutional neural network comprises: configuring the crosspoint array corresponding to a convolution layer in the convolutional neural network, by storing one or more convolution kernels of the convolution layer in one or more crosspoint devices of the crosspoint array; performing computations for the convolutional neural network via the crosspoint array by: transmitting voltage pulses corresponding to a vector of input data of the convolution layer to the crosspoint array; outputting an electric current representative of performing a multiplication operation at a crosspoint device in the crosspoint array, the electric current based on a weight value stored by the crosspoint device and the voltage pulses from the input data; and passing the output electric current from the crosspoint device to a selected integrator from the output circuit.

Regarding claim 11, Buchanan as modified in view of Gokmen and Yakopcic teaches all of the limitations of claim 1 as stated above. Further, Buchanan as modified in view of Gokmen and Yakopcic teaches wherein the integrator is a capacitor (Buchanan Figs. 1-5 and paragraph [0019] integration capacitor Cint is a capacitor).

Regarding claim 12, Buchanan as modified in view of Gokmen teaches all of the limitations of claim 1 as stated above. Further, Buchanan as modified in view of Gokmen teaches 
wherein the output electric current is generated by the crosspoint device, the crosspoint device being at an intersection of a first row wire of the crosspoint array and a first column wire of the crosspoint array, and said integrator is physically proximate to a second column wire of the crosspoint array, yet is electrically coupled to said first column wire of the crosspoint array in order to receive said output electric current (Buchanan Figs. 1-5 and paragraph [0010] “the current flowing through each memristor equals the conductance of the memristor multiplied by the voltage applied across the memristor”; paragraph [0016] “each intersection of a row line RL with a column line CL may have a corresponding memristor 101” where first row wire – one of the row lines RL; first column wire – column line CLM; Fig. 1 and paragraphs [0019-0020] shows for example, Cint of 300_M is physically proximate to CL3 which corresponds to a second column wire and electrically coupled to CLM).

Regarding claim 13, Buchanan as modified in view of Gokmen teaches all of the limitations of claim 1 as stated above. Further, Buchanan as modified in view of Gokmen teaches 
wherein the output electric current is a first output electric current, the crosspoint device is a first crosspoint device that is at an intersection of a first row wire of the crosspoint array and a first column wire of the crosspoint array (Buchanan Fig. 1 and paragraph [0010] first crosspoint device - a first memristor 101 located at the intersection of a first row line RL1 and a first column line CLM; “the current flowing through each memristor equals the conductance of the memristor multiplied by the voltage applied across the memristor” where current flowing the first memristor 101 located at the intersection of a first row line RL1 and a first column line CLM is a first output electric current; Fig. 5 and paragraphs [0048-0049] first crosspoint device - a first memristor 101 located at the intersection of a first row line RL1 and a first column line CLM+; “the current flowing through each memristor equals the conductance of the memristor multiplied by the voltage applied across the memristor” where current flowing the first memristor 101 located at the intersection of a first row line RL1 and a first column line CLM+ is a first output electric current), 
the method further comprising: 
outputting a second electric current by a second crosspoint device in the crosspoint array based on a weight value stored by the second crosspoint device and the voltage pulses from the input data, the second crosspoint device being at an intersection of a second row wire of the crosspoint array and a second column wire of the crosspoint array (Buchanan Fig. 1 and paragraph [0010] second crosspoint device – a second memristor 101 for example located at the intersection of a second row line RL2 and a second column line CLM; “the current flowing through each memristor equals the conductance of the memristor multiplied by the voltage applied across the memristor” where current flowing the first memristor 101 located at the intersection of a second row line RL2 and a second column line CLM is a second output electric current; Fig. 5 and paragraphs [0048-0049] second crosspoint device - a second memristor 101 for example located at the intersection of a second row line RL2 and a second column line CLM-; “the current flowing through each memristor equals the conductance of the memristor multiplied by the voltage applied across the memristor” where current flowing the first memristor 101 located at the intersection of a second row line RL2 and a second column line CLM- is a second output electric current); and 
passing the second output electric current from the crosspoint device to said selected integrator, where said integrator is physically proximate to said first column wire of the crosspoint array, yet is electrically coupled to said second column wire of the crosspoint array in order to receive said second electric current (Buchanan Figs. 1 and 5 and paragraphs [0019-0020, 0027-0028, 0050-0051] “the second mirroring circuitry 302 may be connected to the corresponding negative-weight column line CL-. The second current mirroring circuitry 302 may be selectively connected to the integration capacitor Cint via a corresponding switch S3 that is controlled by the integration control signal Ctr_Int”).

Regarding claim 14, Buchanan as modified in view of Gokmen teaches all of the limitations of claim 1 as stated above. Further, Buchanan as modified in view of Gokmen teaches wherein the selected integrator is selected by an output controller based on a mode signal that maps the output electric current from the crosspoint device to the selected integrator (Buchanan Figs. 1-5 and paragraph [0036] output controller – controller 400; mode signal – integration control signal Crt_Int; paragraph [0013] “each column output circuit may include an integration capacitor, a switch that is controlled by an integration control signal, and current mirroring circuitry that is to, when the switch is closed, flow an integration current to or from an electrode of the integration capacitor whose magnitude mirrors a current flowing on the corresponding column line, and the integration control signal may close the switch for a specified amount of time during each of the plurality of time periods”).

Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Buchanan in view of Nourazar et al. (NPL – “Code Acceleration Using Memristor-Based Approximate Matrix Multiplier: Application to Convolutional Neural Networks”), hereinafter Nourazar.
Regarding claim 21, Buchanan teaches all the limitations of claim 19 as stated above. 
 Buchanan does not explicitly teach wherein the subset of the resistive memory elements corresponds to one or more row(s) of the array.
However, on the same field of endeavor, Nourazar teaches a vector-matrix multiplier using a memristor crossbar array that includes accumulation wires and circuits for aggregating from a dedicated subset of resistive memory elements wherein the subset of the resistive memory elements corresponds to one or more row(s) of the array (Nourazar Fig. 1 and section II.A).
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention, to modify Buchanan in view of Nourazar and configure the system of Buchanan to apply the voltage inputs to the columns of the crossbar array and configure the accumulation wires and output circuits to aggregate currents on one or more rows of the crossbar array. Both Buchanan and Nourazar are directed to performing neural network computations using a crossbar array one of ordinary skill in the art could have substituted the column-wise accumulation of Buchanan for the row-wise accumulation of Nourazar, and the results of the substitution would have been predictable to one of ordinary skill in the art. The predictable result is a memristor-based crossbar array for neural network computations in which the current is accumulated in rows. See MPEP 2141.III(B).
Therefore, the combination of Buchanan as modified in view of Nourazar teaches wherein the subset of the resistive memory elements corresponds to one or more row(s) of the array.

Claims 6 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Buchanan in view of Gokmen as applied to claim 1 above, and further in view of Nourazar.
	Regarding claim 6, Buchanan as modified in view of Gokmen teaches all the limitations of claim 1 as stated above. Further, Buchanan as modified in view of Gokmen teaches wherein the crosspoint devices are arranged to implement one or more columns of the convolution kernels of a given
layer of the CNN, and wherein the vector of input data represents neuron excitations to
the given layer of the CNN presented from the input data (Buchanan Figs. 1-5 and paragraph [0011] “the crossbar array may form one layer of neurons in an artificial neural network ("ANN"), with each of the MACs forming an artificial neuron and weights for the neurons being set by adjusting the conductances of the corresponding memristors”; paragraphs [0037, 0041] “the electronic device 10 may include an artificial neural network ("ANN"). For example, the crossbar array 100, the row driver circuitry 200, and the column output circuits 300, may correspond to a first layer of the ANN … There may be additional layers of the ANN subsequent to the first layer, in which case the output Y of the first layer may be fed to the second layer as an input thereof”; Gokmen col. 4 lines 64-66 “an ANN for handwriting recognition is defined by a set of input neurons which can be activated by the pixels of an input image”; Gokmen Fig. 4 and col. 8 lines 65-67”).
	Buchanan as modified in view of Gokmen does not explicitly teach wherein the vector of input data are presented from the input data, one row at a time.
	However, on the same field of endeavor, Nourazar teaches a vector-matrix multiplier using a memristor crossbar array accelerator in which one row of a matrix data is loaded or presented to the accelerator one row at a time (Nourazar page 6 algorithm 1).
	Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention, to modify Buchanan in view of Gokmen using Nourazar and configure the system of Buchanan such that the input vector X received by the row driver circuit 200 corresponds to one row of an input or image data. Both Buchanan and Nourazar are directed to performing neural network computations using a crossbar array and one skilled in the art could have combined the teaching of Buchanan and Nourazar as claimed by known methods with no change in their respective functions, and the combination yielded nothing more than predictable results to one of ordinary skill in the art. The predictable result is a memristor-based crossbar for neural network computations in which one row of input data is presented or applied to the crossbar array at a time.  See MPEP 2141.III(A).
	Therefore, Buchanan as modified in view of Gokmen and Nourazar teaches wherein the crosspoint devices are arranged to implement one or more columns of the convolution kernels of a given layer of the CNN, and wherein the vector of input data represents neuron excitations to the given layer of the CNN presented from the input data, one row at a time.

	Regarding claim 7, Buchanan as modified in view of Gokmen and Nourazar teaches all the limitations of claim 6 as stated above. Further, Buchanan as modified in view of Gokmen and Nourazar teaches wherein a charge held by the selected integrator represents an output excitation according to the given layer of the CNN, the output excitation being converted and transmitted only after all rows of said convolution kernel are integrated (Buchanan paragraphs [0023-0025, 0028] “Once the Pth time period tp has ended, the total amount of charge that will have been subtracted from ( or, in some examples, added to) the first electrode of the capacitor Cint will be equal to equation 2”; paragraphs [0039-0040] “The example electronic device 10 also includes an output circuit 500 that generates the digital output values y1 -y M (collectively the digital output vector Y) based on the voltage differences                         
                            ∆
                        
                    Vc of the column output circuits 300_1 to 300_M, respectively, and feeds the digital output values y1 -yM to an input stage 2000 of a second layer 1000 of the ANN … The output circuit 500 may include an analog-to- digital converter ("ADC") 502 that is to generate a digital output value y m that corresponds to the voltage difference ∆Vc of the mth column output circuit 300 based on the voltage Vc that is output via the output node Nout_m (or based on another analog voltage that itself is based on V c, such as a sampled voltage Vsamp) with the voltage Vdd serving as a reference voltage”; paragraph [0028] “Thus, when the Pth time period tp has ended, the voltage difference                         
                            ∆
                        
                    VC of the integration capacitor Cint will be (tint/Cint) (V1GRL1 + V4GRL2 + V2GRL3 + V1GRL4 ), which is the desired MAC result scaled by the constant (tint/Cint); paragraph [0013]). 

Claims 15 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Buchanan in view of Gokmen and Yakopcic as applied to claim 10 above, and further in view of Nourazar.
Regarding claim 15, Buchanan as modified in view of Gokmen and Yakopcic teaches all the limitations of claim 10 as stated above. Further, Buchanan as modified in view of Gokmen and Yakopcic teaches wherein the crosspoint devices are arranged to implement one or more columns of the convolution kernels of a given layer of the CNN, and wherein the vector of input data represents neuron excitations to the given layer of the CNN presented from the input data (Buchanan Figs. 1-5 and paragraph [0011] “the crossbar array may form one layer of neurons in an artificial neural network ("ANN"), with each of the MACs forming an artificial neuron and weights for the neurons being set by adjusting the conductances of the corresponding memristors”; paragraphs [0037, 0041] “the electronic device 10 may include an artificial neural network ("ANN"). For example, the crossbar array 100, the row driver circuitry 200, and the column output circuits 300, may correspond to a first layer of the ANN … There may be additional layers of the ANN subsequent to the first layer, in which case the output Y of the first layer may be fed to the second layer as an input thereof”; Gokmen col. 4 lines 64-66 “an ANN for handwriting recognition is defined by a set of input neurons which can be activated by the pixels of an input image”; Gokmen Fig. 4 and col. 8 lines 65-67”).
	Buchanan as modified in view of Gokmen and Yakopcic does not explicitly teach wherein the vector of input data are presented from the input data, one row at a time.
	However, on the same field of endeavor, Nourazar teaches a vector-matrix multiplier using a memristor crossbar array accelerator in which one row of a matrix data is loaded or presented to the accelerator at a time (Nourazar page 6 algorithm 1).
	Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention, to modify Buchanan in view of Gokmen and Yakopcic using Nourazar and configure the system of Buchanan such that the input vector X received by the row driver circuit 200 corresponds to one row of an input or image data. Both Buchanan and Nourazar are directed to performing neural network computations using a crossbar array and one skilled in the art could have combined the teaching of Buchanan and Nourazar as claimed by known methods with no change in their respective functions, and the combination yielded nothing more than predictable results to one of ordinary skill in the art. The predictable result is a memristor-based crossbar for neural network computations in which one row of input data is presented or applied to the crossbar array at a time. See MPEP 2141.III(A).
	Therefore, Buchanan as modified in view of Gokmen, Yakopcic and Nourazar teaches wherein the crosspoint devices are arranged to implement one or more columns of the convolution kernels of a given layer of the CNN, and wherein the vector of input data represents neuron excitations to the given layer of the CNN presented from the input data, one row at a time.

	Regarding claim 16, Buchanan as modified in view of Gokmen, Yakopcic and Nourazar teaches all the limitations of claim 15 as stated above. Further, Buchanan as modified in view of Gokmen, Yakopcic and Nourazar teaches wherein a charge held by the selected integrator represents an output excitation according to the given layer of the CNN, the output excitation is converted and transmitted only after all rows of said convolution kernel are integrated (Buchanan paragraphs [0023-0025, 0028] “Once the Pth time period tp has ended, the total amount of charge that will have been subtracted from ( or, in some examples, added to) the first electrode of the capacitor Cint will be equal to equation 2”; paragraphs [0039-0040] “The example electronic device 10 also includes an output circuit 500 that generates the digital output values y1 -y M (collectively the digital output vector Y) based on the voltage differences                         
                            ∆
                        
                    Vc of the column output circuits 300_1 to 300_M, respectively, and feeds the digital output values y1 -yM to an input stage 2000 of a second layer 1000 of the ANN … The output circuit 500 may include an analog-to- digital converter ("ADC") 502 that is to generate a digital output value y m that corresponds to the voltage difference ∆Vc of the mth column output circuit 300 based on the voltage Vc that is output via the output node Nout_m (or based on another analog voltage that itself is based on V c, such as a sampled voltage Vsamp) with the voltage Vdd serving as a reference voltage”; paragraph [0028] “Thus, when the Pth time period tp has ended, the voltage difference                         
                            ∆
                        
                    VC of the integration capacitor Cint will be (tint/Cint) (V1GRL1 + V4GRL2 + V2GRL3 + V1GRL4 ), which is the desired MAC result scaled by the constant (tint/Cint); paragraph [0013]). 

Claim 24 is rejected under 35 U.S.C. 103 as being unpatentable over Buchanan in view of Gokmen and Nourazar.
	Regarding claim 24, , Buchanan teaches all the limitations of claim 19 as stated above. Further, Buchanan teaches wherein the resistive memory elements are arranged so as to implement columns
of weight kernels of a given layer of a  (Buchanan paragraph [0011] “the crossbar array may form one layer of neurons in an artificial neural network ("ANN"), with each of the MACs forming an artificial neuron and weights for the neurons being set by adjusting the conductances of the corresponding memristors”; paragraph [0017] “Each input of a given MAC may be assigned a weighting by setting the conductance GRL of the corresponding memristor 101 to a value that corresponds to the desired weight”);
wherein accumulation over a plurality of integration steps implements multiply-accumulate
operations across multiple rows of said weight kernels, as the input neuron excitations to the said layer of the  (Buchanan paragraph [0013] “when a distributed digital-to-analog conversion architecture is used, the voltages are not necessarily applied to the row lines simultaneously, and therefore the currents may flow through the various memristors at different timings … by the end of the Pth time period tp, for each column output circuit a voltage difference stored in the integration capacitor will be proportional to the sum of all the currents that flowed on the column line from time periods t1 to tp which is the desired MAC result”), 
wherein the integrated charge representing an output excitation is suitably converted and transmitted only after all rows of said weight kernel are fully integrated (Buchanan paragraphs [0023-0025, 0028] “Once the Pth time period tp has ended, the total amount of charge that will have been subtracted from ( or, in some examples, added to) the first electrode of the capacitor Cint will be equal to equation 2”; paragraphs [0039-0040] “The example electronic device 10 also includes an output circuit 500 that generates the digital output values y1 -y M (collectively the digital output vector Y) based on the voltage differences                         
                            ∆
                        
                    Vc of the column output circuits 300_1 to 300_M, respectively, and feeds the digital output values y1 -yM to an input stage 2000 of a second layer 1000 of the ANN … The output circuit 500 may include an analog-to- digital converter ("ADC") 502 that is to generate a digital output value y m that corresponds to the voltage difference ∆Vc of the mth column output circuit 300 based on the voltage Vc that is output via the output node Nout_m ( or based on another analog voltage that itself is based on V c, such as a sampled voltage Vsamp) with the voltage Vdd serving as a reference voltage”; paragraph [0028] “Thus, when the Pth time period tp has ended, the voltage difference                         
                            ∆
                        
                    VC of the integration capacitor Cint will be (tint/Cint) (V1GRL1 + V4GRL2 + V2GRL3 + V1GRL4 ), which is the desired MAC result scaled by the constant (tint/Cint);
wherein the integrated charge on a plurality of capacitors representing a plurality of output excitations is suitably converted  (Buchanan paragraphs [0023-0025, 0028] “Once the Pth time period tp has ended, the total amount of charge that will have been subtracted from ( or, in some examples, added to) the first electrode of the capacitor Cint will be equal to equation 2”; paragraphs [0039-0040] “The example electronic device 10 also includes an output circuit 500 that generates the digital output values y1 -y M (collectively the digital output vector Y) based on the voltage differences                         
                            ∆
                        
                    Vc of the column output circuits 300_1 to 300_M, respectively, and feeds the digital output values y1 -yM to an input stage 2000 of a second layer 1000 of the ANN … The output circuit 500 may include an analog-to- digital converter ("ADC") 502 that is to generate a digital output value y m that corresponds to the voltage difference ∆Vc of the mth column output circuit 300 based on the voltage Vc that is output via the output node Nout_m ( or based on another analog voltage that itself is based on V c, such as a sampled voltage Vsamp) with the voltage Vdd serving as a reference voltage”; paragraph [0028] “Thus, when the Pth time period tp has ended, the voltage difference                         
                            ∆
                        
                    VC of the integration capacitor Cint will be (tint/Cint) (V1GRL1 + V4GRL2 + V2GRL3 + V1GRL4 ), which is the desired MAC result scaled by the constant (tint/Cint).
Buchanan does not explicitly teach wherein the resistive memory elements are arranged so as to implement columns of weight kernels of a given layer of a convolutional neural network; the input neuron excitations to the said layer of the convolutional neural network are presented one row at a time; and a suitable pooled result such as the maximum, sum, or average of the said plurality of output excitations is computed locally and then transmitted, only after all relevant weight kernels are fully integrated.
However, on the same field of endeavor, Gokmen teaches a circuit and a method for implementing a convolutional neural network (CNN) using a resistive processing unit (RPU) array, the method comprising: configuring the RPU array corresponding to a convolution layer in the CNN based on convolution kernels of the convolution layer; and performing computations for the CNN via the RPU array (Gokmen claim 1; Fig. 6 step 602 and col 10 lines 39-46 “the training can be performed by a system that is equipped with an RPU array as described herein. The CNN can be initialized using random weights for the neurons, as shown at block 602. The training data for the CNN 300 is received, as shown at block 605. In an example, the CNN can be pre-set with sample convolutional kernels and biases, which are refined to give consistent and efficient result; Fig. 24 step 2420 and col 21 lines 18-21 “the values of the weights in the RPU array 800 are set to the initial values of the convolution kernels 520 after converting to the column vector format as described earlier”).
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention, to modify Buchanan in view of Gokmen and configure the system of Buchanan to implement a convolutional neural network (CNN) using the crossbar array by configuring the crossbar array to store convolution kernels of the convolution layer. Both Buchanan and Gokmen are directed to performing computations of a neural network using crossbar arrays and one of ordinary skill in the art would have been capable of applying the known technique using the crossbar array to implement a convolutional neural network and performing computations by transmitting voltage pulses to a known device (method, or product) that was ready for improvement and the results would have been predictable to one of ordinary skill in the art. The predictable result is a convolutional neural network using a crossbar array and the improvement is a system that implements a convolutional neural network in addition to the artificial neural network. See MPEP 2141.III(D)
Therefore, the combination of Buchanan as modified in view of Gokmen teaches wherein the resistive memory elements are arranged so as to implement columns of weight kernels of a given layer of a convolutional neural network.
Buchanan as modified in view of Gokmen does not explicitly teach the input neuron excitations to the said layer of the convolutional neural network are presented one row at a time; and a suitable pooled result such as the maximum, sum, or average of the said plurality of output excitations is computed locally and then transmitted, only after all relevant weight kernels are fully integrated.
However, on the same field of endeavor, Nourazar teaches a vector-matrix multiplier for a convolutional neural network using a memristor crossbar array accelerator in which one row of a matrix data is loaded or presented to the accelerator at a time (Nourazar page 6 algorithm 1). Furthermore, Nourazar teaches performing a pooling operation such as average pooling that is performed locally (Nourazar page 7 section IV.D(2) average pooling section).
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention, to modify Buchanan in view of Gokmen using Nourazar and configure the system of Buchanan such that the input vector X received by the row driver circuit 200 corresponds to one row of an input or image data. Both Buchanan and Nourazar are directed to performing neural network computations using a crossbar array and one skilled in the art could have combined the teaching of Buchanan and Nourazar as claimed by known methods with no change in their respective functions, and the combination yielded nothing more than predictable results to one of ordinary skill in the art. The predictable result is a memristor-based crossbar for neural network computations in which one row of input data is presented or applied to the crossbar array at a time. SEE MPEP 2141.III(A). Furthermore, configure the system of Buchanan to perform the pooling operation such as average pooling locally, then transmit the result only after all relevant weight kernels are fully integrated for example, to a second layer of the neural network as disclosed by Buchanan since a pooling operation seems to be a normal operation in a convolutional network (Nourazar Fig. 5; Gokmen Fig. 31 and col 24 lines 9-49). Therefore, one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination yielded nothing more than predictable results to one of ordinary skill in the art. The predictable result is performing a pooling operation to generate a pooled result after a convolution/MAC operation. See MPEP 2141.III(A).
Therefore, Buchanan as modified in view of Gokmen and Nourazar teaches wherein the crosspoint devices are arranged to implement one or more columns of the convolution kernels of a given layer of the CNN, and wherein the vector of input data represents neuron excitations to the given layer of the CNN presented from the input data, one row at a time; and a suitable pooled result such as the maximum, sum, or average of the said plurality of output excitations is computed locally and then transmitted, only after all relevant weight kernels are fully integrated.

Claims 8-9 are rejected under 35 U.S.C. 103 as being unpatentable over Buchanan in view of Gokmen as applied to claim 1 above, and further in view of Nourazar and applicant’s admission of obviousness to a person skilled in the art, hereinafter AAO.
Regarding claim 8, Buchanan as modified in view of Gokmen teaches all the limitations of claim 1 as stated above. Further, Buchanan as modified in view of Gokmen teaches wherein the crosspoint devices are arranged to implement one or more rows of the convolution kernels of a given
layer of the CNN, and wherein the vector of input data represents neuron excitations to
the given layer of the CNN presented (Buchanan Figs. 1-5 and paragraph [0011] “the crossbar array may form one layer of neurons in an artificial neural network ("ANN"), with each of the MACs forming an artificial neuron and weights for the neurons being set by adjusting the conductances of the corresponding memristors”; paragraphs [0037, 0041] “the electronic device 10 may include an artificial neural network ("ANN"). For example, the crossbar array 100, the row driver circuitry 200, and the column output circuits 300, may correspond to a first layer of the ANN … There may be additional layers of the ANN subsequent to the first layer, in which case the output Y of the first layer may be fed to the second layer as an input thereof”; Gokmen col. 4 lines 64-66 “an ANN for handwriting recognition is defined by a set of input neurons which can be activated by the pixels of an input image”; Gokmen Fig. 4 and col. 8 lines 65-67”).
	Buchanan as modified in view of Gokmen does not explicitly teach wherein the vector of input data are presented one column at a time.
	However, on the same field of endeavor, Nourazar teaches a vector-matrix multiplier using a memristor crossbar array accelerator in which one row of a matrix data is loaded or presented to the accelerator one row at a time (Nourazar page 6 algorithm 1).
	Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention, to modify Buchanan in view of Gokmen using Nourazar and configure the system of Buchanan such that the input vector X received by the row driver circuit 200 corresponds to one row of an input or image data. Both Buchanan and Nourazar are directed to performing neural network computations using a crossbar array and one skilled in the art could have combined the teaching of Buchanan and Nourazar as claimed by known methods with no change in their respective functions, and the combination yielded nothing more than predictable results to one of ordinary skill in the art. The predictable result is a memristor-based crossbar for neural network computations in which one row of input data is presented or applied to the crossbar array at a time. See MPEP 2141.III(A).
	Therefore, Buchanan as modified in view of Gokmen and Nourazar teaches wherein the crosspoint devices are arranged to implement one or more rows of the convolution kernels of a given layer of the CNN, and wherein the vector of input data represents neuron excitations to the given layer of the CNN presented one row at a time.
	Buchanan as modified in view of Gokmen and Nourazar does not explicitly teach wherein the vector of input data are presented one column at a time.
	However, AAO admits that performing CNN computations using columns instead of rows with corresponding adjustments to the matrices in the computations is obvious to a person skilled in the art (applicant’s specification paragraph [0076]).
	Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention, to modify Buchanan in view of Gokmen and Nourazar using AAO and configure the system of Buchanan such that the input vector X received by the row driver circuit 200 corresponds to one column of an input or image data with corresponding adjustments to the arrangements of weights in the crossbar array to generate the correct MAC result. One of ordinary skill in the art could have substituted one known element of inputting one row of input data at a time for inputting one column of input data at a time, and the result of the substitution would have been predictable as the correct MAC result would still be generated. See MPEP 2141.III(B).
	Therefore, the combination of Buchanan as modified in view of Gokmen, Nourazar and AAO teaches wherein the vector of input data are presented from the input data, one column at a time.
	
	Regarding claim 9, Buchanan as modified in view of Gokmen, Nourazar, and AAO teaches all the limitations of claim 8 as stated above. Further, Buchanan as modified in view of Gokmen, Nourazar and AAO teaches wherein a charge held by the selected integrator represents an output excitation according to the given layer of the CNN, the output excitation being converted and transmitted only after all columns of said convolution kernel are integrated (Buchanan paragraphs [0023-0025, 0028] “Once the Pth time period tp has ended, the total amount of charge that will have been subtracted from ( or, in some examples, added to) the first electrode of the capacitor Cint will be equal to equation 2”; paragraphs [0039-0040] “The example electronic device 10 also includes an output circuit 500 that generates the digital output values y1 -y M (collectively the digital output vector Y) based on the voltage differences                         
                            ∆
                        
                    Vc of the column output circuits 300_1 to 300_M, respectively, and feeds the digital output values y1 -yM to an input stage 2000 of a second layer 1000 of the ANN … The output circuit 500 may include an analog-to- digital converter ("ADC") 502 that is to generate a digital output value y m that corresponds to the voltage difference ∆Vc of the mth column output circuit 300 based on the voltage Vc that is output via the output node Nout_m ( or based on another analog voltage that itself is based on V c, such as a sampled voltage Vsamp) with the voltage Vdd serving as a reference voltage”; paragraph [0028] “Thus, when the Pth time period tp has ended, the voltage difference                         
                            ∆
                        
                    VC of the integration capacitor Cint will be (tint/Cint) (V1GRL1 + V4GRL2 + V2GRL3 + V1GRL4 ), which is the desired MAC result scaled by the constant (tint/Cint); paragraph [0013]). 

Claims 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Buchanan in view of Gokmen and Yakopcic as applied to claim 10 above, and further in view of Nourazar and applicant’s admission of obviousness to a person skilled in the art, hereinafter AAO.
Regarding claim 17, Buchanan as modified in view of Gokmen and Yakopcic teaches all the limitations of claim 10 as stated above. Further, Buchanan as modified in view of Gokmen and Yakopcic teaches wherein the crosspoint devices are arranged to implement one or more rows of the convolution kernels of a given layer of the CNN, and wherein the vector of input data represents neuron excitations to the given layer of the CNN presented from the input data (Buchanan Figs. 1-5 and paragraph [0011] “the crossbar array may form one layer of neurons in an artificial neural network ("ANN"), with each of the MACs forming an artificial neuron and weights for the neurons being set by adjusting the conductances of the corresponding memristors”; paragraphs [0037, 0041] “the electronic device 10 may include an artificial neural network ("ANN"). For example, the crossbar array 100, the row driver circuitry 200, and the column output circuits 300, may correspond to a first layer of the ANN … There may be additional layers of the ANN subsequent to the first layer, in which case the output Y of the first layer may be fed to the second layer as an input thereof”; Gokmen col. 4 lines 64-66 “an ANN for handwriting recognition is defined by a set of input neurons which can be activated by the pixels of an input image”; Gokmen Fig. 4 and col. 8 lines 65-67”).
	Buchanan as modified in view of Gokmen and Yakopcic does not explicitly teach wherein the vector of input data are presented from the input data, one column at a time.
	However, on the same field of endeavor, Nourazar teaches a vector-matrix multiplier using a memristor crossbar array accelerator in which one row of a matrix data is loaded or presented to the accelerator one row at a time (Nourazar page 6 algorithm 1).
	Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention, to modify Buchanan in view of Gokmen and Yakopcic using Nourazar and configure the system of Buchanan such that the input vector X received by the row driver circuit 200 corresponds to one row of an input or image data. Both Buchanan and Nourazar are directed to performing neural network computations using a crossbar array and one skilled in the art could have combined the teaching of Buchanan and Nourazar as claimed by known methods with no change in their respective functions, and the combination yielded nothing more than predictable results to one of ordinary skill in the art. The predictable result is a memristor-based crossbar for neural network computations in which one row of input data is presented or applied to the crossbar array at a time. See MPEP 2141.III(A).
	Therefore, Buchanan as modified in view of Gokmen, Yakopcic, and Nourazar teaches wherein the crosspoint devices are arranged to implement one or more rows of the convolution kernels of a given layer of the CNN, and wherein the vector of input data represents neuron excitations to the given layer of the CNN presented from the input data, one row at a time.
	Buchanan as modified in view of Gokmen, Yakopcic, and Nourazar does not explicitly teach wherein the vector of input data are presented from the input data, one column at a time.
	However, AAO admits that performing CNN computations using columns instead of rows with corresponding adjustments to the matrices in the computations is obvious to a person skilled in the art (applicant’s specification paragraph [0076]).
	Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention, to modify Buchanan in view of Gokmen, Yakopcic and Nourazar using AAO and configure the system of Buchanan such that the input vector X received by the row driver circuit 200 corresponds to one column of an input or image data with corresponding adjustments to the arrangements of weights in the crossbar array to generate the correct MAC result. One of ordinary skill in the art could have substituted one known element of inputting one row of input data at a time for inputting one column of input data at a time, and the result of the substitution would have been predictable as the correct MAC result would still be generated. See MPEP 2141.III(B).
	Therefore, the combination of Buchanan as modified in view of Gokmen, Yakopcic, Nourazar and AAO teaches wherein the vector of input data are presented from the input data, one column at a time.
	
	Regarding claim 18, Buchanan as modified in view of Gokmen, Yakopcic, Nourazar, and AAO teaches all the limitations of claim 8 as stated above. Further, Buchanan as modified in view of Gokmen, Yakopcic, Nourazar and AAO teaches wherein a charge held by the selected integrator represents an output excitation according to the given layer of the CNN, the output excitation is converted and transmitted only after all columns of said convolution kernel are integrated (Buchanan paragraphs [0023-0025, 0028] “Once the Pth time period tp has ended, the total amount of charge that will have been subtracted from ( or, in some examples, added to) the first electrode of the capacitor Cint will be equal to equation 2”; paragraphs [0039-0040] “The example electronic device 10 also includes an output circuit 500 that generates the digital output values y1 -y M (collectively the digital output vector Y) based on the voltage differences                         
                            ∆
                        
                    Vc of the column output circuits 300_1 to 300_M, respectively, and feeds the digital output values y1 -yM to an input stage 2000 of a second layer 1000 of the ANN … The output circuit 500 may include an analog-to- digital converter ("ADC") 502 that is to generate a digital output value y m that corresponds to the voltage difference ∆Vc of the mth column output circuit 300 based on the voltage Vc that is output via the output node Nout_m ( or based on another analog voltage that itself is based on V c, such as a sampled voltage Vsamp) with the voltage Vdd serving as a reference voltage”; paragraph [0028] “Thus, when the Pth time period tp has ended, the voltage difference                         
                            ∆
                        
                    VC of the integration capacitor Cint will be (tint/Cint) (V1GRL1 + V4GRL2 + V2GRL3 + V1GRL4 ), which is the desired MAC result scaled by the constant (tint/Cint); paragraph [0013]). 
Claim 25 is rejected under 35 U.S.C. 103 as being unpatentable over Buchanan in view of Gokmen, Nourazar and applicant’s admission of obviousness to a person skilled in the art, hereinafter AAO.
Regarding claim 25, Buchanan teaches all the limitations of claim 19 as stated above. Further, Buchanan teaches wherein the resistive memory elements are arranged so as to implement rows
of weight kernels of one layer of a  (Buchanan paragraph [0011] “the crossbar array may form one layer of neurons in an artificial neural network ("ANN"), with each of the MACs forming an artificial neuron and weights for the neurons being set by adjusting the conductances of the corresponding memristors”; paragraph [0017] “Each input of a given MAC may be assigned a weighting by setting the conductance GRL of the corresponding memristor 101 to a value that corresponds to the desired weight”);
wherein accumulation over a plurality of integration steps implements the integration across multiple columns of said weight kernels as the input data to said layer of the  (Buchanan paragraph [0013] “when a distributed digital-to-analog conversion architecture is used, the voltages are not necessarily applied to the row lines simultaneously, and therefore the currents may flow through the various memristors at different timings … by the end of the Pth time period tp, for each column output circuit a voltage difference stored in the integration capacitor will be proportional to the sum of all the currents that flowed on the column line from time periods t1 to tp which is the desired MAC result”), 
wherein the integrated charge is suitably converted and transmitted only after all columns of said weight kernel are fully integrated (Buchanan paragraphs [0023-0025, 0028] “Once the Pth time period tp has ended, the total amount of charge that will have been subtracted from ( or, in some examples, added to) the first electrode of the capacitor Cint will be equal to equation 2”; paragraphs [0039-0040] “The example electronic device 10 also includes an output circuit 500 that generates the digital output values y1 -y M (collectively the digital output vector Y) based on the voltage differences                         
                            ∆
                        
                    Vc of the column output circuits 300_1 to 300_M, respectively, and feeds the digital output values y1 -yM to an input stage 2000 of a second layer 1000 of the ANN … The output circuit 500 may include an analog-to- digital converter ("ADC") 502 that is to generate a digital output value y m that corresponds to the voltage difference ∆Vc of the mth column output circuit 300 based on the voltage Vc that is output via the output node Nout_m ( or based on another analog voltage that itself is based on V c, such as a sampled voltage Vsamp) with the voltage Vdd serving as a reference voltage”; paragraph [0028] “Thus, when the Pth time period tp has ended, the voltage difference                         
                            ∆
                        
                    VC of the integration capacitor Cint will be (tint/Cint) (V1GRL1 + V4GRL2 + V2GRL3 + V1GRL4 ), which is the desired MAC result scaled by the constant (tint/Cint);
wherein the integrated charge on a plurality of capacitors representing a plurality of output excitations is suitably converted  (Buchanan paragraphs [0023-0025, 0028] “Once the Pth time period tp has ended, the total amount of charge that will have been subtracted from ( or, in some examples, added to) the first electrode of the capacitor Cint will be equal to equation 2”; paragraphs [0039-0040] “The example electronic device 10 also includes an output circuit 500 that generates the digital output values y1 -y M (collectively the digital output vector Y) based on the voltage differences                         
                            ∆
                        
                    Vc of the column output circuits 300_1 to 300_M, respectively, and feeds the digital output values y1 -yM to an input stage 2000 of a second layer 1000 of the ANN … The output circuit 500 may include an analog-to- digital converter ("ADC") 502 that is to generate a digital output value y m that corresponds to the voltage difference ∆Vc of the mth column output circuit 300 based on the voltage Vc that is output via the output node Nout_m ( or based on another analog voltage that itself is based on V c, such as a sampled voltage Vsamp) with the voltage Vdd serving as a reference voltage”; paragraph [0028] “Thus, when the Pth time period tp has ended, the voltage difference                         
                            ∆
                        
                    VC of the integration capacitor Cint will be (tint/Cint) (V1GRL1 + V4GRL2 + V2GRL3 + V1GRL4 ), which is the desired MAC result scaled by the constant (tint/Cint).
Buchanan does not explicitly teach wherein the resistive memory elements are arranged so as to implement columns of weight kernels of a given layer of a convolutional neural network; the input neuron excitations to the said layer of the convolutional neural network are presented one column at a time; and a suitable pooled result such as the maximum, sum, or average of the said plurality of output excitations is computed locally and then transmitted, only after all relevant weight kernels are fully integrated.
However, on the same field of endeavor, Gokmen teaches a circuit and a method for implementing a convolutional neural network (CNN) using a resistive processing unit (RPU) array, the method comprising: configuring the RPU array corresponding to a convolution layer in the CNN based on convolution kernels of the convolution layer; and performing computations for the CNN via the RPU array (Gokmen claim 1; Fig. 6 step 602 and col 10 lines 39-46 “the training can be performed by a system that is equipped with an RPU array as described herein. The CNN can be initialized using random weights for the neurons, as shown at block 602. The training data for the CNN 300 is received, as shown at block 605. In an example, the CNN can be pre-set with sample convolutional kernels and biases, which are refined to give consistent and efficient result; Fig. 24 step 2420 and col 21 lines 18-21 “the values of the weights in the RPU array 800 are set to the initial values of the convolution kernels 520 after converting to the column vector format as described earlier”).
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention, to modify Buchanan in view of Gokmen and configure the system of Buchanan to implement a convolutional neural network (CNN) using the crossbar array by configuring the crossbar array to store convolution kernels of the convolution layer. Both Buchanan and Gokmen are directed to performing computations of a neural network using crossbar arrays and one of ordinary skill in the art would have been capable of applying the known technique using the crossbar array to implement a convolutional neural network and performing computations by transmitting voltage pulses to a known device (method, or product) that was ready for improvement and the results would have been predictable to one of ordinary skill in the art. The predictable result is a convolutional neural network using a crossbar array and the improvement is a system that implements a convolutional neural network in addition to the artificial neural network. See MPEP 2141.III(D).
Therefore, the combination of Buchanan as modified in view of Gokmen teaches wherein the resistive memory elements are arranged so as to implement columns of weight kernels of a given layer of a convolutional neural network and the input neuron excitations to the said layer of the convolutional neural network are presented.
Buchanan as modified in view of Gokmen does not explicitly teach the input neuron excitations to the said layer of the convolutional neural network are presented one column at a time; and a suitable pooled result such as the maximum, sum, or average of the said plurality of output excitations is computed locally and then transmitted, only after all relevant weight kernels are fully integrated.
However, on the same field of endeavor, Nourazar teaches a vector-matrix multiplier for a convolutional neural network using a memristor crossbar array accelerator in which one row of a matrix data is loaded or presented to the accelerator at a time (Nourazar page 6 algorithm 1). Furthermore, Nourazar teaches performing a pooling operation such as average pooling that is performed locally (Nourazar page 7 section IV.D(2) average pooling section).
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention, to modify Buchanan in view of Gokmen using Nourazar and configure the system of Buchanan such that the input vector X received by the row driver circuit 200 corresponds to one row of an input or image data. Both Buchanan and Nourazar are directed to performing neural network computations using a crossbar array and one skilled in the art could have combined the teaching of Buchanan and Nourazar as claimed by known methods with no change in their respective functions, and the combination yielded nothing more than predictable results to one of ordinary skill in the art. The predictable result is a memristor-based crossbar for neural network computations in which one row of input data is presented or applied to the crossbar array at a time. SEE MPEP 2141.III(A). Furthermore, configure the system of Buchanan to perform the pooling operation such as average pooling locally, then transmit the result only after all relevant weight kernels are fully integrated for example, to a second layer of the neural network as disclosed by Buchanan since a pooling operation seems to be a normal operation in a convolutional network (Nourazar Fig. 5; Gokmen Fig. 31 and col 24 lines 9-49). Therefore, one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination yielded nothing more than predictable results to one of ordinary skill in the art. The predictable result is performing a pooling operation to generate a pooled result after a convolution/MAC operation. See MPEP 2141.III(A).
Therefore, Buchanan as modified in view of Gokmen and Nourazar teaches wherein the vector of input data represents neuron excitations to the given layer of the CNN presented from the input data, one row at a time; and a suitable pooled result such as the maximum, sum, or average of the said plurality of output excitations is computed locally and then transmitted, only after all relevant weight kernels are fully integrated.
	Buchanan as modified in view of Gokmen, and Nourazar does not explicitly teach the input data to said layer of the convolutional neural network are presented one column at a time.
	However, AAO admits that performing CNN computations using columns instead of rows with corresponding adjustments to the matrices in the computations is obvious to a person skilled in the art (applicant’s specification paragraph [0076]).
	Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention, to modify Buchanan in view of Gokmen, and Nourazar using AAO and configure the system of Buchanan such that the input vector X received by the row driver circuit 200 corresponds to one column of an input or image data with corresponding adjustments to the arrangements of weights in the crossbar array to generate the correct MAC result. One of ordinary skill in the art could have substituted one known element of inputting one row of input data at a time for inputting one column of input data at a time, and the result of the substitution would have been predictable as the correct MAC result would still be generated. See MPEP 2141.III(B).
	Therefore, the combination of Buchanan as modified in view of Gokmen, Nourazar and AAO teaches the input data to said layer of the convolutional neural network are presented one column at a time.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Gao et al. (NPL – “Demonstration of Convolution Kernel Operation on Resistive Cross-Point Array”) discloses implementation of a convolutional neural network on a resistive crosspoint array in which a multiple 2D filters are reduced to a 1D vector and are mapped on columns of the crosspoint array and a patch of input data is applied to the rows of the array (Figs. 1(b) and 1(c)).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Carlo Waje whose telephone number is (571)272-5767. The examiner can normally be reached 9:00-6:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jyoti Mehta can be reached on (571) 270-3995. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/C.W./
Carlo WajeExaminer, Art Unit 2182                                                                                                                                                                                                        (571)272-5767




/JYOTI MEHTA/Supervisory Patent Examiner, Art Unit 2182